05/06/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 19, 2021 Session

               STATE OF TENNESSEE v. ERIC TYRE PATTON

                Appeal from the Circuit Court for Rutherford County
                          No. 79062 Royce Taylor, Judge
                     ___________________________________

                            No. M2020-00062-CCA-R3-CD
                        ___________________________________

The Appellant, Eric Tyre Patton, was convicted in the Rutherford County Circuit Court of
conspiracy to sell 150 grams or more of heroin and 300 grams or more of cocaine with at
least one overt act occurring within a drug-free school zone (DFSZ) and possession of 300
grams or more of cocaine with intent to sell or deliver within a DFSZ. On appeal, the
Appellant contends that the evidence is insufficient to support the convictions; that the trial
court erred by denying his motion to suppress evidence obtained from GPS tracking
devices and wiretaps; that the trial court erred by not requiring the State to identify four
confidential informants (CIs); that the trial court erred by admitting testimony about a prior
bad act and by denying his motion for a mistrial; that the trial court improperly instructed
the jury on witness credibility; that the State improperly withheld exculpatory information
in violation of Brady v. Maryland, 373 U.S. 83 (1963); and that he is entitled to relief under
cumulative error. Based upon the oral arguments, the record, and the parties’ briefs, we
find no reversible error and affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Drew Justice (on appeal and at trial), Murfreesboro, Tennessee; Thomas T. Overton and
Brent Horst (at trial), Nashville, Tennessee; and Linda Sue Nicklos (at trial), La Vergne,
Tennessee, for the appellant, Eric Tyre Patton.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Jennings H. Jones, District Attorney General; and John C. Zimmerman
and Clyde Eric Farmer, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                         OPINION
                                        I. Factual Background

        In June 2015, the Rutherford County Grand Jury returned a sixty-three-count
indictment, charging the Appellant and twenty-one codefendants with various drug- and
weapons-related offenses. Subsequently, the grand jury returned a superseding four-count
indictment, charging the Appellant alone as follows: count one, conspiracy to sell 150
grams or more of heroin and 300 grams or more of cocaine with at least one overt act
occurring within a DFSZ; count two, possession of 300 grams or more of cocaine with
intent to sell or deliver within a DFSZ; count three, possession of a firearm with intent to
go armed during the commission of or the attempt to commit the dangerous felony alleged
in count one and the Appellant previously had been convicted of a dangerous offense; and
count four, possession of a firearm with intent to go armed during the commission of or
the attempt to commit the dangerous felony alleged in count two and the Appellant
previously had been convicted of a dangerous offense.1 Count one of the indictment
alleged that the conspiracy to possess heroin and cocaine occurred between January 1,
2014, and February 28, 2015, and listed eight overt acts to support the conspiracy. Count
two alleged that the possession of cocaine occurred on November 22, 2014.

       At trial, Special Agent Bryan Noel of the Tennessee Bureau of Investigation (TBI)
Narcotics Division testified that in July 2014, the TBI and the Rutherford County Sheriff’s
Office (RCSO) began investigating heroin drug deals that were occurring in Murfreesboro
and Smyrna. The investigation led to Wayne LeBlanc, who was selling heroin, and Agent
Noel began trying to determine LeBlanc’s “supplier.” On September 9, 2014, Agent Noel
learned from communications between the case agent and a confidential informant (CI)
that LeBlanc was going to meet with his supplier. Officers began surveilling LeBlanc,
followed him to a McDonalds restaurant at the corner of St. Andrews Drive and Old Fort
Parkway in Murfreesboro, and saw him get into a red Ford Excursion. Officers could not
see into the Excursion because it had tinted windows. However, after the meeting, officers
followed the Excursion to a tire shop on South Church Street and saw the Appellant get
out of the vehicle and go inside the business. Agent Noel later learned that the Appellant
was a co-owner of the tire shop. The TBI installed a remote-controlled camera on a nearby
telephone pole and began watching the shop.

        Agent Noel testified that as the investigation continued, the TBI learned that Jamarr
Kuilan was conducting eight to ten heroin deals per day and “was doing deliveries all over
the city all day long pretty much every day.” On October 27, 2014, Agent Noel obtained

        1
          Before the State read the indictment to the jury at trial, the trial court advised the parties that the
trial would be bifurcated so that the jury would not know in counts three and four that the Appellant had a
prior conviction.
                                                     -2-
a wiretap for Kuilan’s cellular telephone. Within a few days, Agent Noel had intercepted
drug-related calls between Kuilan and the Appellant. On November 5, 2014, Agent Noel
obtained a wiretap for the Appellant’s cellular telephone. From that wiretap, Agent Noel
heard calls about a backpack. On November 22, 2014, officers knew “something was going
on with the backpack” and that the backpack was going to be picked up at the apartment
of Crystal Hill, who was one of the Appellant’s girlfriends. Agents began watching Hill’s
apartment on Old Fort Parkway and the Appellant’s tire shop.

        Agent Noel testified that officers saw Mike Simpson, who worked for the Appellant,
leave the tire shop in the Appellant’s Excursion and drive to Hill’s apartment. Simpson
put a large backpack into the Excursion and drove the Excursion back to the tire shop. A
maroon Pontiac that was owned by the Appellant’s long-time girlfriend, Laura Mintlow,
arrived in the tire shop’s parking lot, and a man later identified as Cecil Chapman got out
of the Pontiac and talked with Simpson. Chapman and Simpson then transferred the
backpack from the Excursion to the trunk of the Pontiac. Chapman got back into the
Pontiac, and the Pontiac left the parking lot. Agent Noel identified photographs showing
Simpson and Chapman transferring the backpack from the Excursion to the Pontiac, and
the State introduced the photographs into evidence.

       Agent Noel testified that police officers followed the Pontiac and eventually stopped
the car “on the pretense of a traffic stop.” The officers “ended up getting consent to search
the car,” found the backpack in the trunk, and brought the backpack to Agent Noel. Agent
Noel searched the backpack and found a stolen handgun; “about a kilo and a half cocaine”;
several ounces of “Molly,” which Agent Noel described as a “club drug”; and marijuana.

       On cross-examination, Agent Noel testified that when Wayne LeBlanc met with the
Appellant on September 9, officers did not see LeBlanc obtain heroin from the Appellant.
Agent Noel said that during the investigation, officers used CIs to purchase forty to forty-
five grams of heroin and that the TBI used those heroin buys as the basis for obtaining the
wiretaps. One of the wiretaps was for a cellular telephone that was registered to Laura
Mintlow. However, Agent Noel was able to the determine that the telephone actually
belonged to the Appellant. Agent Noel said that he did not meet with the Appellant in
person until January 2015 and acknowledged that he could not say for certain that the voice
he heard on the wiretaps was the Appellant’s voice. Moreover, the people on the wiretaps
did not identify themselves. After the police obtained the backpack from the Pontiac,
Agent Noel heard a wiretap conversation in which the Appellant discussed the backpack.
Although the police had found the backpack, the Appellant sounded calm. Agent Noel
acknowledged that a former police officer who worked on this case, Lieutenant Jason
Mathis, was being criminally investigated for “some sort of misconduct within [Mathis’s]
capacity as a narcotics detective.”

                                            -3-
       Detective Mark Gregory of the RCSO testified that about 4:00 p.m. on November
22, 2014, he stopped a maroon Pontiac on Interstate 24 for failure to maintain its lane of
travel. Cecil Chapman was the driver, and Mr. Chapman’s wife, Latrisha Chapman, was
the passenger. Detective Gregory asked Mr. Chapman for consent to search the Pontiac,
and Mr. Chapman gave consent. Detective Gregory opened the trunk and saw a large
backpack. He opened the backpack and immediately saw marijuana. Detective Gregory
stopped searching the backpack, detained the Chapmans, and searched them to make sure
they did not have any weapons or contraband on their persons.

        Detective Gregory testified that after he searched the Chapmans, he resumed
searching the backpack. He said the backpack contained the following items: a bag of
marijuana weighing 148 grams; a bag of crack cocaine weighing 113 grams; a bag of Molly
weighing 67 grams; a rectangle brick of cocaine weighing 588 grams; a square brick of
cocaine weighing 634 grams; a digital scale; a Glock 17 nine-millimeter semi-automatic
pistol and ammunition; a Sentry safe containing bags used to prepackage drugs for resale,
a set of headphones, a High Cap gun magazine, and drug ledgers; a box of sandwich bags;
a box of latex gloves; two cellular telephones; a lunch box with some loose bags; and a
pair of male gym shorts. Detective Gregory said he was sure he found all of those items in
the backpack.

        Detective Gregory testified that he “ran a NCIC history” on the pistol and that the
gun had been reported stolen in Shelbyville. Another officer found a black wallet in the
center console of the Pontiac, and the wallet contained several credit cards belonging to the
Appellant. Detective Gregory found $2,066 in Mr. Chapman’s front pocket and a wallet
in Mr. Chapman’s back pocket. Detective Gregory identified his “dash cam video” of the
traffic stop. The State did not play the video for the jury but introduced the video into
evidence.

       On cross-examination, Detective Gregory identified a copy of his police report. He
acknowledged that according to his report, he found the marijuana in the backpack and
found the other items in the Pontiac.

       Latrisha Chapman testified that she was the Appellant’s cousin and that she was
charged as a codefendant in this case with conspiracy to distribute cocaine and possession
of cocaine with intent to sell. Mrs. Chapman pled guilty to reduced charges and received
an eight-year sentence to be served in prison. As part of her plea agreement, she signed an
affidavit explaining what she knew about this case and was required to testify truthfully
against the Appellant. Mrs. Chapman spent almost three years in confinement but was on
parole at the time of the Appellant’s trial.



                                            -4-
        Mrs. Chapman testified that on November 22, 2014, her husband told her that the
Appellant wanted them to pick up a backpack. The Chapmans drove to the Appellant’s
tire shop and obtained the backpack from Mike Simpson. When Mrs. Chapman saw the
backpack, she suspected that it contained drugs. The police later stopped the Chapmans
on the interstate and said they “needed to search the car.” The police found the backpack
in the trunk, and the police arrested the Chapmans.

        Mrs. Chapman testified that prior to her arrest, she suspected that the Appellant was
storing drugs in her home because the Appellant would arrive at her residence with an
empty backpack but would leave with something in the backpack. She said that the
Appellant was not making a lot of money at his tire shop but that he owned several cars,
remodeled his girlfriend’s house, and paid $10,000 for a food trailer. Mrs. Chapman said
that she did not use or sell drugs and that she had never been in trouble prior to her arrest
on November 22. On cross-examination, Mrs. Chapman testified that she “found out” the
Appellant was storing drugs in her home and that she “looked the other way.” She
acknowledged that by cooperating with law enforcement, she avoided serving a sentence
of fifteen to twenty years in prison.

       Kenton Kramer testified that he was the Administrator of Franklin Road Christian
School, an agency-approved private school in Murfreesboro. In 2014, “just under 400”
students were enrolled in the school, which served students in preschool through twelfth
grade. Kamiah Malid testified that she was the Principal of Islamic Center of Murfreesboro
(ICM) Academy. In 2014, ICM Academy was certified by the Tennessee Association of
Church Related Schools and served three- and four-year-olds. Malid acknowledged that
the school was a primary school, which was “like a preschool.” At the time of trial, ICM
Academy served children two years old through second grade.

       Michael Curtis testified that he was the GIS Manager for Rutherford County. At
the request of the district attorney’s office, Curtis prepared a map of Franklin Road
Christian School on Old Fort Parkway and a map of ICM Academy on South Church Street.
Curtis created a 1,000-foot buffer zone around each school. Crystal Hill’s apartment was
within the buffer zone for Franklin Road Christian School, and the Appellant’s tire shop
was within the buffer zone for ICM Academy.

       Crystal Hill testified that she was charged as a codefendant in this case with
conspiracy to distribute cocaine. Hill pled guilty and received an eight-year sentence. She
spent almost seven months in jail, was released upon her guilty plea, and was placed on
probation. As part of her plea agreement, she signed an affidavit explaining what she knew
about this case and was required to testify truthfully against the Appellant.



                                            -5-
       Hill testified that in November 2014, she and her children were living in an
apartment on Old Fort Parkway. Hill was dating the Appellant, and he spent every night
at her apartment. On November 22, Mike Simpson came to Hill’s apartment and
“retrieved” a backpack from a closet where the Appellant kept his belongings. Hill said
that the backpack contained “a lock box” and that the backpack was “extremely heavy.”
Hill said that she never put anything into the backpack but that she saw drugs in the
backpack. She never saw the Appellant with drugs, but he would have visitors at her
apartment. Hill also heard the Appellant tell Mike Simpson to make deliveries to the
Mapco across the street from her apartment, and Simpson would return from the deliveries
with money for the Appellant. Hill later learned the Appellant was a drug supplier.

        Hill testified that in January 2015, she had not seen the Appellant in a couple of
weeks. The Appellant “popped up” and asked Hill to rent him a car. Hill and the Appellant
went to Enterprise Rent-A-Car, and Hill ended up renting two cars for the Appellant. Hill
identified a receipt, showing that she rented two cars on January 9, 2015, and that the
Appellant was named as the additional driver. The Appellant told Hill that he missed her
and that he wanted her to go with him on a road trip to Ohio. Hill said that she went on the
trip with the Appellant and that they ended up in Saginaw, Michigan, with Kimberly
Jordan; Juan Kuilan, who was Jamarr Kuilan’s father; and two other people. 2 During the
trip, Hill saw a powdery substance that she thought was heroin and realized the Appellant
had gone to Michigan to buy drugs.

       Hill testified that the Appellant told her to give some of the drugs to Jordan “to hold
or whatever.” On the drive back to Tennessee, the Appellant and Hill were riding in one
rental car, and Jordan and Kuilan were riding in the other rental car. When Hill and the
Appellant arrived in Murfreesboro, they learned that the police had stopped the second
rental car. Hill said the Appellant told her that he had been selling drugs since he was a
teenager and that he was “very good at it.” The Appellant also told her that he was planning
to stop selling drugs “after he achieved his final goal.”

       On cross-examination, Hill testified that she was in love with the Appellant when
she learned about his involvement with drugs. She said that she was not a drug dealer but
that she was charged with conspiracy “because I rented him a car” and “because my house
was supposedly a safe house.” Hill was pregnant at the time of her arrest, and she spent
207 days in jail. The State offered her a plea deal in exchange for her testimony against
the Appellant, and she accepted the offer because she did not want to be separated from
her baby when it was born. She acknowledged that prior to her guilty plea, she had been
facing a twenty-five-year sentence to be served at one hundred percent.

           2
               Because Juan and Jamarr Kuilan share a surname, we may refer to them by their first names for
clarity.
                                                      -6-
       Wayne LeBlanc testified that he was charged as a codefendant in this case and that
he pled guilty to several charges in exchange for a ten-year sentence. He spent three years
in confinement and was on parole at the time of the Appellant’s trial.

       Mr. LeBlanc testified that he began doing construction work for the Appellant and
that the Appellant paid him in cash. Eventually, the Appellant told Mr. LeBlanc that he
did not have any cash and asked if he could pay Mr. LeBlanc with heroin and cocaine. Mr.
LeBlanc thought he could “either go home broke or go home with drugs,” so he accepted
the drugs. He said that he “ended up” using both of the drugs but that he resold some of
the heroin at a gas station across the street from his residence.

       Mr. LeBlanc identified wiretap conversations he had with the Appellant. In one of
the conversations, Mr. LeBlanc told the Appellant that the heroin “wasn’t strong enough”
and that no one wanted to buy it. At some point, Mr. LeBlanc began “fronting” heroin for
the Appellant, meaning that Mr. LeBlanc paid the Appellant for the heroin after Mr.
LeBlanc sold it. Mr. LeBlanc sold heroin for the Appellant for about three months, and he
obtained the heroin from the Appellant at the Appellant’s tire shop or at Crystal Hill’s
apartment. Mr. LeBlanc and his wife later discovered that GPS tracking devices were on
their cars, so they went to Massachusetts. The police arrested them in Boston. When the
LeBlancs were released from jail, they returned to Tennessee and voluntarily turned
themselves in to law enforcement.

        On cross-examination, Mr. LeBlanc testified that he had been facing a twenty-year
sentence prior to his guilty plea. As part of his plea agreement, he had to testify against
the Appellant. He acknowledged that if he did not testify as the prosecutor wanted him to
testify, he could be charged with perjury and end up back in prison.

        Christina LeBlanc, Wayne LeBlanc’s wife, testified that she and her husband moved
to Smyrna, Tennessee, in 2012. Mrs. LeBlanc had a graduate degree in Human Resource
Management and eventually became the Director of Resource Management for Wilson
County. Mr. LeBlanc did construction work. Mr. LeBlanc began doing construction work
for the Appellant, and the Appellant started paying him with drugs. Mr. LeBlanc obtained
the drugs at the Appellant’s house or at the Appellant’s tire shop, and Mrs. LeBlanc thought
the Appellant was storing the drugs at the shop.

        Mrs. LeBlanc testified that the Appellant began to think the tire shop was being
watched, so he moved the drugs from the shop to Juan Kuilan’s residence. In June 2014,
the drugs were moved to the LeBlanc residence. Mrs. LeBlanc said that she was addicted
to heroin and that the Appellant would give her and Mr. LeBlanc small amounts of heroin
“as a thank you payment” for keeping the drugs in their home.
                                           -7-
        Mrs. LeBlanc testified that the Appellant would come to her home a couple of times
per week to “cut the product and prepare it for sale.” At some point, the amount of heroin
available decreased, so the Appellant began adding lactose to the heroin to increase the
quantity. However, the lactose decreased the quality of the drug, and Mr. LeBlanc
complained to the Appellant. The Appellant kept the heroin in a safe that was about the
size of a manila folder. Mrs. LeBlanc said the safe was “full” of heroin, and the Appellant
told her that the value of the heroin was about $80,000. At some point, Mr. and Mrs.
LeBlanc began selling heroin for Juan Kuilan. Kuilan told Mrs. LeBlanc that he was selling
a quarter of a kilogram of heroin every few days. One time, Mrs. LeBlanc drove Kuilan in
the Appellant’s red SUV to pick up heroin.

        Mrs. LeBlanc testified that she and Mr. LeBlanc sold heroin for the Appellant for a
couple of months. She said they would buy one-tenth of a gram from the Appellant for
$20 and sell it for $30, and she estimated that they sold a total of twenty-five grams of
heroin. In November 2014, the LeBlancs discovered GPS tracking devices on their cars
and abruptly left Tennessee. In June 2015, charges were filed against them. The LeBlancs
were arrested in Massachusetts, posted bond, and returned to Tennessee to turn themselves
in to the police. Mrs. LeBlanc pled guilty, received a ten-year sentence, and was released
from prison in November 2017. At the time of the Appellant’s trial, she was on parole.

        On cross-examination, Mrs. LeBlanc testified that she was charged with conspiracy
to sell drugs in a DFSZ. Prior to her guilty plea, she had been facing a sentence of fifteen
to twenty-five years to be served at one hundred percent. She pled guilty to several charges,
received an effective ten-year sentence, and served two and one-half years in confinement.
Her plea agreement required that she testify against the Appellant.

        Kimberly Jordan testified that she was charged as a codefendant in this case. In
2014, Jordan met the Appellant through her boyfriend, Juan Kuilan. Kuilan was involved
in selling drugs, and the Appellant brought heroin to Jordan’s apartment at least three or
four times so that Kuilan could resell it. Kuilan would package the heroin in the bathroom
and resell it to customers who came to Jordan’s apartment. The LeBlancs came to the
apartment to buy drugs and to obtain drugs for resale.

       Jordan testified that she and Juan Kuilan “ended up going to Michigan” with the
Appellant and Crystal Hill to purchase drugs. Before they left Michigan, the Appellant
gave Jordan a baggie of what appeared to be heroin, and Jordan “stashed” the heroin for
the Appellant. On the way back to Tennessee, the Tennessee Highway Patrol (THP)
stopped Kuilan’s and Jordan’s rental car. Jordan saw a “shack,” asked to use the restroom,
and “flushed” the heroin she had been hiding for the Appellant. At some point, Jordan was
arrested and spent six and one-half months in jail. She pled guilty to “conspiracy” and
                                            -8-
received an eight-year sentence to be served on probation. As part of her plea agreement,
she had to testify truthfully against the Appellant.

        On cross-examination, Jordan testified that prior to her guilty plea, she was facing
a fifteen- to twenty-five-year sentence. She acknowledged that she deceived the THP by
asking to use the restroom and disposing of the heroin.

       The State recalled Agent Noel to the stand. Agent Noel testified that in January
2015, the TBI heard wiretaps about the Appellant’s using Crystal Hill’s credit card to rent
cars. The TBI realized that a “trip was about to take place” and obtained authorization to
place a GPS tracking device on one of the rental cars. The TBI then “surveilled them on
their way out of town” and back to Tennessee. Law enforcement monitored the tracking
device to Detroit. When the cars returned to Tennessee, the THP stopped the car that did
not have the tracking device so that law enforcement could continue to monitor the car that
had the device. The THP did not find any drugs during the stop, but Agent Noel later
learned that Kimberly Jordan had “flushed” some drugs.

       Agent Noel testified that the TBI continued to monitor wiretap calls and that “it
sound[ed] like they [were] about to take whatever they got in Michigan and cut it to step
on it and . . . to mix it up.” Based on those calls, the TBI decided to obtain and execute
search warrants on numerous residences. The TBI executed two search warrants in
Nashville: one at the Appellant’s mother’s house, where “they were mixing the drugs,”
and one at an apartment on Brick Church Pike, where Vickie Brown’s brother lived. Vickie
Brown was another girlfriend of the Appellant. The TBI also executed twelve or fourteen
search warrants in Rutherford County, including the residence of Juan Kuilan and
Kimberly Jordan and the residence of Jamarr Kuilan and Lakeisha Smith. Agent Noel said
that the TBI “partnered” with at least six other agencies so that law enforcement could
execute the warrants at the same time.

       Lieutenant James Goney of the RCSO testified that he helped execute the search
warrant at the Appellant’s mother’s home. During the search, an officer found a plastic
baggie in a bathroom toilet. The baggie contained a brown substance that field-tested
positive for heroin. The heroine weighed eleven grams. Officers also found a recently-
washed Ninja blender in the kitchen. The Appellant’s Ford Excursion was parked at the
home, and Lieutenant Goney drove the vehicle back to Rutherford County. He executed a
search warrant on the Excursion and found “paperwork” for the Appellant’s tire shop in
the vehicle.

      On cross-examination, Lieutenant Goney testified that when the police first entered
the Appellant’s mother’s home, about fifteen people, mostly children, were “[s]cattered all
throughout the house.” However, the Appellant was not present. Lieutenant Goney
                                           -9-
acknowledged that Jason Mathis was his “acting” lieutenant at the time of the search and
that the TBI was criminally investigating Mathis at the time of the Appellant’s trial.

       Detective Dennis Ward of the RCSO testified that he helped execute the search
warrant at the apartment of Juan Kuilan and Kimberly Jordan. During the search, officers
found a bag containing what appeared to be heroin, digital scales, plastic baggies, a Sentry
safe, a bag of old cellular telephones, miscellaneous documents, three boxes of nine-
millimeter ammunition that were appropriate for a Glock 17 firearm, additional cellular
telephones, and “a couple other small amounts of heroin.” Officers also executed search
warrants on vehicles at the residence and found a blender in one of the vehicles. On cross-
examination, Detective Ward acknowledged that Lieutenant Mathis participated in the
search of the apartment. According to an evidence log introduced as an exhibit, Lieutenant
Mathis found several items during the search, including an ounce of heroin in a red shoe.

       The State called Agent Noel to the stand for a third time, and he identified wiretap
conversations between the Appellant and various people. The calls were played for the
jury. During a call on November 6, 2014, someone mentioned “China.” Detective Noel
told the jury that he thought “China” was a reference to a type of heroin known as “China
White.” Someone on the recording also mentioned “80 for the whole and 40 for the half.”
Agent Noel said that the speaker could have been referring to $80,000 for a kilogram of
heroin and $40,000 for one-half kilogram, which were the appropriate prices for China
White at that time. On November 14, 2014, the Appellant had a conversation with an
unidentified person. During the conversation, they talked about “glass” and “a truck full
of wood,” which Agent Noel said could have been references to narcotics. They also talked
about Molly and “a whole brick of soft,” which could have been a reference to one kilogram
of powder cocaine. Agent Noel noted that officers seized Molly and a kilogram of cocaine
during the stop of the Chapmans on November 22. On November 15, 2014, the Appellant
had a conversation with Kenneth “Coach” Oreo, who the TBI believed was supplying the
Appellant with cocaine. On the morning of November 22, 2014, the Appellant had a
conversation with Jamarr Kuilan in which they discussed “soft,” which was a reference to
powder cocaine.

       On cross-examination, Agent Noel acknowledged that during the call on November
14, the Appellant told the person with whom he was speaking that he was not interested
“in doing whatever they [were] talking about.” Agent Noel also acknowledged that during
the Appellant’s conversation with Jamarr Kuilan on the morning of November 22, they did
not discuss a drug transaction. Instead, the Appellant and Kuilan discussed “amounts that
were owed.”

       Lieutenant Will Holton with the RCSO testified that in 2014, he was a taskforce
officer with the Drug Enforcement Division and had “a small role” in the investigation of
                                           - 10 -
the Appellant. On January 14, 2015, Lieutenant Holton executed a search warrant at an
apartment on Brick Church Pike. Vickie Brown answered the door, and the Appellant was
in the bedroom. Lieutenant Holton thought the apartment had only one bedroom. During
the search of the apartment, officers found a man’s tan jacket hanging in the bedroom
closet. A bag of heroin and forty-eight hydromorphone tablets were in a pocket of the
jacket, and dry cleaning in the Appellant’s name was hanging near the jacket. A black
mink jacket also was hanging in the bedroom closet, and the mink jacket had been dry
cleaned in the Appellant’s name. Money, a digital scale, and a set of keys were in a pocket
of the mink jacket.

        Lieutenant Holton testified that officers also found a second bag of heroin in the
apartment. The total weight of both bags of heroin was six grams. In the living room,
officers found a digital scale with a brown residue on it, a grinder commonly used to grind
marijuana, a small bag of marijuana, and a small bag of cocaine. Officers searched the
Appellant’s person and found that he had a “wad” of money in his pants pocket that totaled
about $2,000. Officers found the Appellant’s driver’s license in the apartment, and the
license showed that the Appellant’s height was six feet, four inches. Lieutenant Holton
noted that the size of the tan jacket in the closet was “5XL.” He read Miranda warnings to
the Appellant and asked if the Appellant lived in the apartment. The Appellant said no and
that “he had just stayed there the night before.” The Appellant also told Lieutenant Holton
that his red Excursion was at his mother’s house.

       On cross-examination, Lieutenant Holton testified that the Appellant claimed the
apartment was the residence of Brown’s brother. Lieutenant Holton said that he did not
know how long the Appellant had been staying in the apartment but that “I do know
however he had been living there long enough for us to obtain a search warrant for the
residence.” Lieutenant Holton could not remember if officers found the Appellant’s
driver’s license in the tan jacket or on a nightstand in the bedroom.

       Ella Carpenter, a Special Agent Forensic Scientist for the TBI, testified as an expert
in forensic science that she analyzed a “brick” that was found in the backpack. The brick
was cocaine and weighed 541.11 grams. Agent Carpenter did not analyze a second brick
because the weight of the first brick exceeded 300 grams. However, the second brick was
made of a substance that was “visually consistent” with the first brick. A plant material in
the backpack was marijuana and weighed 131.06 grams.

        Brandi Fisher of the TBI testified as an expert in forensic science that she analyzed
a tan rock-like substance that was found in the Appellant’s mother’s home. The substance
was heroin and weighed 6.42 grams. Laura Cole, a Special Agent Forensic Scientist for
the TBI, testified as an expert in forensic science that she analyzed two bags of tan powder
that were found in the apartment of Juan Kuilan and Kimberly Jordan. The tan powder
                                           - 11 -
was heroin. The heroin in the first bag weighed 23.62 grams, and the heroin in the second
bag weighed 0.91 grams. Agent Cole also analyzed items that were found in the apartment
on Brick Church Pike. A “chunky” white powder was cocaine and weighed a total of 1.69
grams. Two bags contained a tan powder that was heroin. The first bag weighed 3.68
grams, and the second bag weighed 2.40 grams. A plant material was marijuana and
weighed 2.66 grams. Forty-eight tablets were hydromorphone, a Schedule II drug, and had
a total weight of 7.88 grams.

        Lakeisha Smith testified that she was indicted in two cases, one of which was related
to the Appellant’s case. She pled guilty in both cases and received an effective twenty-
year sentence. As part of Smith’s plea agreement, she signed an affidavit explaining her
role in the Appellant’s case. At the time of the Appellant’s trial, Smith was incarcerated.

       Smith testified that in 2014, she was Jamarr Kuilan’s girlfriend. Smith was married,
but her husband was incarcerated, and she had five children that ranged in age from ten to
nineteen years old. Smith owned a licensed daycare, and she lived in La Vergne. Jamarr
moved in with Smith and began telling her about the Appellant. Jamarr claimed the
Appellant was “going to plug him in so that he could make money selling drugs.” One
evening, Smith drove Jamarr to Murfreesboro to pick up the Appellant. Smith then drove
the Appellant and Jamarr to an IHOP restaurant on Bell Road, and the Appellant met with
someone in a black Hummer. Smith could not see who was in the Hummer because the
windows were tinted. The Appellant met with the person “for some time.” After the
meeting, he got back into Smith’s car, and she drove him and Jamarr to her home in La
Vergne.

        Smith testified that the three of them went into her master bedroom and that the
Appellant “laid out” what appeared to be “methamphetamine, ice, and heroin.” Smith had
sold cocaine previously, but she had never seen methamphetamine or ice prior to that night.
Smith said that she could tell from the Appellant’s and Jamarr’s conversation that Jamarr
did not know anything about selling drugs. However, Jamarr’s father, Juan Kuilan, had
grown up in the Bronx, New York, and “kind of knew the ropes.” Therefore, Jamarr was
going to talk to Juan about selling drugs. The Appellant told Jamarr that Jamarr could
obtain customers by giving people free samples of heroin and that “there would be a lot of
profit.”

       Smith testified that Jamarr began selling heroin for the Appellant but that Jamarr
was “having a hard time.” Smith told Jamarr that if he could get cocaine from the
Appellant, she would contact her “old” customers. Jamarr talked with the Appellant about
selling cocaine. The Appellant began supplying Jamarr with cocaine, and Smith provided
Jamarr with her former customers. Jamarr gave heroin to Juan, and Juan started selling

                                           - 12 -
heroin. Smith said that Juan was “making quite a bit of profit” selling heroin and that Juan
gave Jamarr five heroin customers “so that [Jamarr] could start and get it going himself.”

        Smith testified that in February 2014, she lost her daycare business due to a drug
arrest, so she and Jamarr moved into an apartment with Jamarr’s parents in Murfreesboro.
The Appellant would bring drugs to Jamarr and Juan at the apartment. Juan had a
girlfriend, Kimberly Jordan, and Smith and Jamarr sometimes would go to Jordan’s
apartment or the LeBlanc apartment to obtain drugs. Smith and Jamarr gave the money
from their drug sales to the Appellant, and sometimes they would give him $2,000 per day.
Smith said that she had seen the Appellant with a gun in his waistband, that it looked like
a nine-millimeter handgun, and that she assumed he always had the gun on his person.

         Smith testified that at some point, Jamarr got “locked up” for a probation violation
and spent fourteen days in jail. During that time, Smith continued selling drugs for the
Appellant. The Appellant told Smith that he would supply her with heroin and that she
“would never run out.” He taught her how to weigh the heroin powder, and he told her to
sell the heroin for $200 per gram. Smith kept $70 from every sale. When Jamarr got out
of jail, he resumed selling drugs. Smith and Jamarr would go to the Appellant’s tire shop
to pick up heroin and to drop off money, and Smith would see people coming to the tire
shop to buy heroin. The Appellant was at the tire shop “sometimes.” When he was not
there, Smith and Jamarr obtained heroin from Mike Simpson and gave money to Simpson.

       Smith testified that in November 2014, the Appellant and Crystal Hill “[got] into
it.” The Appellant told Smith that Hill wanted him to get all of his belongings out of Hill’s
apartment and that he was going to have someone pick up the backpack. Smith later
learned the backpack had been seized by the police. After the seizure, the Appellant
telephoned Jamarr and told him “to stop everything that was going on.” A few days later,
the Appellant met with Smith and Jamarr. Smith said the Appellant was “pretty tore up”
and told them that “he couldn’t believe this had happened.” The Appellant thought his tire
shop was being watched. The Appellant could no longer obtain heroin, and heroin sales
stopped.

        Smith testified that early one morning, Jamarr got a telephone call from Juan about
a traffic stop. Juan’s car had been stopped soon after Juan entered Tennessee, and Juan
was hysterical. Juan later came to Smith’s apartment, and Smith heard him arguing with
Kimberly Jordan on the telephone about some drugs Jordan allegedly had disposed of.
Later that day, the Appellant invited Smith and Jamarr to the Appellant’s mother’s house
in Nashville for a meeting. On the way to Nashville, Jamarr told Smith that the Appellant
had found another heroin supplier in Michigan. When Smith and Jamarr arrived at the
Appellant’s mother’s house, a lot of people were there, including Vickie Brown. During

                                           - 13 -
the meeting, the Appellant told Smith and Jamarr that the Appellant was going to supply
Tennessee with heroin. The Appellant “seemed very excited about it.”

       Smith testified that the heroin came in brick form and that they would have to grind
the heroin into powder in order to sell it. They were “cutting it with lactose” and storing
the heroin at the LeBlanc apartment. Smith said that she went to the apartment one time
and that Juan was there. Smith said that she saw Juan with “kilos” of heroin and that she
knew the drug was heroin by its shape and size. She estimated that she and Jamarr earned
$50,000 to $100,000 selling drugs for the Appellant. She said she would be eligible for
parole in three years.

        On cross-examination, Smith acknowledged that prior to her guilty plea, she was
facing a maximum punishment of ninety-eight years. She pled guilty and received a
twenty-year sentence as a mitigated offender. Her plea agreement required that she testify
against the Appellant. Smith said that she did not have any ill feelings toward the Appellant
and that she pled guilty “to have another chance with [her] grandchildren that had been
born since [she was] locked up.” Smith said that she was not forced to plea guilty but that
“due process in this case may have not been what it should have been.” Defense counsel
showed Smith a letter she wrote to the trial court after she entered her guilty plea. In the
letter, Smith said she had been “coerced.” Smith told the jury that “maybe I used the wrong
word in coerce” but that “I felt like I have been done wrong.” She explained that she was
in jail for a “long time” before she met with an attorney and that she “pretty much set
[her]self up” by telling the police everything she knew about the drug operation. Smith
acknowledged that Crystal Hill was angry at the Appellant when Hill gave the backpack to
Simpson on November 22, 2014. Smith said she did not know if Hill put something in the
backpack.

         Forty-seven-year-old Vickie Brown acknowledged that she spent about four months
in jail and that she pled guilty to conspiracy to sell heroin. In January 2015, Brown loaned
money to the Appellant to “redo” his tire shop. Later that month, Brown met the Appellant
at his mother’s house to “hang out.” A lot of people were there, including Lakeisha Smith
and Jamarr Kuilan. Brown saw people using drugs in the home, but she did not see anyone
selling drugs. The State asked if Brown saw heroin, and Brown said she did not remember.
Brown then acknowledged signing an affidavit as part of her guilty plea, and the State
asked her to read the affidavit to herself. Brown said she did not remember saying in her
affidavit that she went to the Appellant’s mother’s house to “cut” heroin with the Appellant.
She said she also did not remember saying in her affidavit that the Appellant had obtained
the heroin in Michigan, that she saw four bags of heroin in the kitchen, and that she saw
heroin being cut with a blender in the kitchen. Brown testified that she saw Smith and
Jamarr with a bag of powder at the Appellant’s mother’s house. However, Brown did not

                                           - 14 -
know the powder was heroin at that time. The next day, the police searched her apartment
on Brick Church Pike.

       After Brown’s direct testimony, the State requested to admit her affidavit into
evidence as a prior inconsistent statement pursuant to Tennessee Rule of Evidence 613(b)
and argued that her statement was admissible as substantive evidence pursuant to
Tennessee Rule of Evidence 803(26). After a jury-out hearing in which defense counsel
was allowed to question Brown, the trial court agreed that Brown’s prior statement was
inconsistent with her testimony and ruled that the statement was admissible as substantive
evidence.

       On cross-examination, Brown acknowledged that the police found cocaine in a bra
in her apartment and that the police told her she needed to cooperate. Brown was charged
with a Class B felony but pled guilty to a Class C felony and was placed on probation. On
redirect examination, Brown acknowledged that the police also found drugs in a tan jacket.
The jacket belonged to the Appellant.

        At the conclusion of Brown’s testimony, the trial court allowed the State to read
Brown’s entire prior statement to the jury. In the statement, Brown said, in pertinent part,
that the Appellant sold drugs, that she loaned him $15,000 to buy drugs, and that he went
to Michigan to buy the drugs. The night Brown went to the Appellant’s mother’s house,
Brown saw a blender in the house. The blender was used to cut heroin. Brown went into
the kitchen and saw four bags of heroin.

       After reading the statement to the jury, the State rested its case. The Appellant did
not present any proof, and the jury convicted him as charged in count one of conspiracy to
sell 150 grams or more of heroin and 300 grams or more of cocaine with at least one overt
act occurring within a DFSZ and in count two of possession of 300 grams or more of
cocaine with intent to sell or deliver within a DFSZ. The jury found him not guilty in
counts three and four of possession of a firearm during the commission of a dangerous
felony. After a sentencing hearing, the trial court sentenced the Appellant to twenty-five
years for each conviction and ordered that he serve the sentences consecutively for a total
effective sentence of fifty years.

                                       II. Analysis

       Initially, we note that the Appellant has requested that we waive the timely filing
requirement for his notice of appeal. On November 22, 2019, the trial court held a hearing
on the Appellant’s motion for new trial and made a cursory, oral statement denying the



                                           - 15 -
motion. That same day, the trial court entered a written order denying the motion.3
According to the Appellant’s brief, defense counsel never received a copy of the order;
therefore, in early January 2020, defense counsel prepared an order denying the motion for
new trial and submitted the order to the trial court for the trial court’s signature. The trial
court signed the second order, the order was entered on January 7, 2020, and the Appellant
filed his notice of appeal on January 10, 2020. Subsequently, defense counsel learned for
the first time about the initial order.

       A defendant must file a notice of appeal within thirty days of the order denying a
motion for new trial. See Tenn. R. App. P. 4(a), (c). However, “in all criminal cases the
‘notice of appeal’ document is not jurisdictional and the timely filing of such document
may be waived in the interest of justice.” Tenn. R. App. P. 4(a). “‘In determining whether
waiver is appropriate this Court shall consider the nature of the issues for review, the
reasons for the delay in seeking relief, and other relevant factors presented in each case.’”
State v. Kevin Montrell Thompson, E2016-01565-CCA-R3-CD, 2017 WL 262701, at *2
(Tenn. Crim. App. at Knoxville Jan. 20, 2017) (quoting Michelle Pierre Hill v. State, No.
01C01-9506-CC-00175, 1996 WL 63950, at *1 (Tenn. Crim. App. at Nashville, Feb. 13,
1996)). The appellant bears the burden of establishing when the interest of justice
mandates waiver of the timely filing of the notice of appeal. Id. (citing Tenn. R. App. P.
4(a)).

        Here, the trial court entered the initial order denying the Appellant’s motion for new
trial on November 22, 2019, and the Appellant did not file his notice of appeal until January
10, 2020. Therefore, his notice of appeal was untimely. As noted by the Appellant, though,
the initial order does not bear a certificate of service, supporting his claim that defense
counsel never received a copy of the order. Defense counsel then prepared and submitted
a second order, which the trial court signed and entered on January 7, 2020. The Appellant
filed his notice of appeal just three days later. Under these circumstances, we conclude
that a waiver of the timeliness of the notice of appeal is warranted.

                                A. Sufficiency of the Evidence

       The Appellant raises various claims regarding the sufficiency of the evidence for
his conspiracy conviction. First, he contends that in order to support the conviction, the
State was required to show that he conspired to sell 150 grams of heroin and 300 grams of
cocaine to one buyer; instead, the State showed that he conspired to make numerous small
drug sales to multiple buyers. Second, he contends that the State failed to show any heroin
conspiracy occurred within a DFSZ and, in the alternative, that the State only showed the

       3
        The order did not address any of the issues raised in the Appellant’s motion for new trial or
amended motion for new trial.
                                               - 16 -
heroin conspiracy occurred within the zone of a preschool. Third, he contends that there
was no corroboration of an agreement to sell heroin or cocaine. Finally, he contends that
the evidence is insufficient to show he knowingly possessed cocaine because the State
failed to show the backpack taken from Crystal Hill’s apartment had not been tampered
with after leaving his custody. The State argues that the evidence is sufficient. We agree
with the State.

        When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate
view of the evidence and all reasonable or legitimate inferences which may be drawn
therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning
the credibility of witnesses and the weight and value to be afforded the evidence, as well
as all factual issues raised by the evidence, are resolved by the trier of fact. State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or reevaluate the evidence,
nor will this court substitute its inferences drawn from the circumstantial evidence for those
inferences drawn by the jury. Id. Because a jury conviction removes the presumption of
innocence with which a defendant is initially cloaked at trial and replaces it on appeal with
one of guilt, a convicted defendant has the burden of demonstrating to this court that the
evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
‘[t]he inferences to be drawn from such evidence, and the extent to which the circumstances
are consistent with guilt and inconsistent with innocence, are questions primarily for the
jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313
S.W.2d 451, 457 (Tenn. 1958)). “The standard of review ‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

       The Appellant was convicted of two offenses: (1) conspiracy to sell 150 grams or
more of heroin and 300 grams or more of cocaine with at least one overt act occurring
within a DFSZ and (2) possession of 300 grams or more of cocaine with intent to sell or
deliver within a DFSZ. It is an offense for a defendant knowingly to sell a controlled
substance, and it is an offense for a defendant knowingly to possess a controlled substance
with intent to sell or deliver that controlled substance. Tenn. Code Ann. § 39-17-417(a)(3),
(4). Tennessee Code Annotated section 39-12-103(a) provides that the
                                             - 17 -
       offense of conspiracy is committed if two (2) or more people, each having
       the culpable mental state required for the offense which is the object of the
       conspiracy and each acting for the purpose of promoting or facilitating
       commission of an offense, agree that one (1) or more of them will engage in
       conduct which constitutes such offense.

Additionally, “[t]he commission of an overt act in furtherance of the conspiracy is an
essential element of the offense.” State v. Thornton, 10 S.W.3d 229, 234 (Tenn. Crim.
App. 1999).

        The offense of conspiracy to sell 150 grams or more of heroin and 300 grams or
more of cocaine and the offense of possession of 300 grams or more of cocaine with intent
to sell or deliver are both Class A felonies. Tenn. Code Ann. § 39-17-417(j)(1), (5). At
the time of the crimes, our Code provided that if the offenses occurred within 1,000 feet of
the real property that comprised a public or private elementary school, middle school,
secondary school, preschool, child care agency, public library, recreational center, or park,
the defendant had to be punished one classification higher and was required to serve at
least the minimum sentence for the defendant’s appropriate range of sentence. Tenn. Code
Ann. § 39-17-432(b)(1), (c) (2014). A defendant convicted of violating Tennessee Code
Annotated section 39-17-417 near a preschool, childcare center, public library, recreational
center, or park was subject to additional fines but not “additional incarceration.” Tenn.
Code Ann. § 39-17-432(b)(3) (2014).

       Taken in the light most favorable to the State, the evidence at trial showed that the
Appellant and numerous accomplices agreed to sell heroin and cocaine. Seven of those
accomplices testified at trial about the Appellant supplying them with the drugs and about
selling the drugs for him. Specifically, Mr. LeBlanc testified that he initially obtained
heroin and cocaine from the Appellant as payment for construction work but that he ended
up “fronting” heroin for the Appellant for about three months. Mr. LeBlanc said he
obtained the heroin from the Appellant at the Appellant’s tire shop. Mrs. LeBlanc testified
that she and her husband sold heroin for the Appellant for several months, that the
Appellant stored heroin in their home, and that he would come to her residence a couple of
times per week to prepare the heroin for sale. Mrs. LeBlanc and Kimberly Jordan testified
that Juan Kuilan also sold heroin for the Appellant. According to Jordan, the Appellant
would bring the heroin to Juan at Jordan’s apartment. Lakeisha Smith testified that Jamarr
Kuilan tried selling heroin for the Appellant; however, Jamarr was “having a hard time”
selling that drug, so the Appellant began supplying Jamarr with cocaine. Smith said she
and Jamarr sold cocaine for the Appellant while Juan sold heroin for Appellant.
Eventually, though, Juan gave some of his heroin customers to Jamarr, and Jamarr began
selling heroin again. When Jamarr went to jail briefly, Smith continued selling heroin for
                                           - 18 -
the Appellant. Smith said the Appellant even showed her how to weigh the heroin powder
and told her to charge customers $200 per gram. Smith said that she and Jamarr went to
the Appellant’s tire shop to pick up heroin and to drop off money, and she estimated that
they earned $50,000 to $100,000 selling drugs for the Appellant. This evidence is
sufficient to show that the Appellant and his accomplices conspired to sell heroin and
cocaine.

       Regarding the amount of heroin in the conspiracy, Mrs. LeBlanc testified that the
Appellant kept the heroin in a safe, that the safe was “full” of heroin, and that the Appellant
told her the value of the heroin was about $80,000. According to Agent Noel, the value of
one kilogram of China White heroin at that time was $80,000. Mrs. LeBlanc estimated
that she and her husband sold twenty-five grams of heroin for the Appellant over a period
of several months, and she said that Juan Kuilan claimed he was selling a quarter of a
kilogram of heroin every few days. Smith testified that she saw Juan with “kilos” of heroin.
Regarding the amount of cocaine in the conspiracy, the Appellant kept a backpack in a
closet at Hill’s apartment. Hill wanted the Appellant to get his belongings out of her
residence, so on November 22, 2014, Mike Simpson retrieved the backpack, put the
backpack into the Appellant’s Excursion, and drove the backpack to the Appellant’s tire
shop. Simpson and Cecil Chapman then transferred the backpack from the Excursion to a
Pontiac owned by the Appellant’s long-time girlfriend. The police stopped the Pontiac,
found the Appellant’s wallet in the center console, and found the backpack in the trunk.
The backpack contained two bricks of cocaine and items used to package drugs for resale.
The weight of one brick alone was 541 grams.

       In support of his argument that the State was required to show that he conspired to
sell 300 grams of cocaine and 150 grams of heroin to one buyer at one time, the Appellant
relies on State v. Cole Woodard in which this court stated, “‘Where time and location
separate and distinguish the commission of the offenses, the offenses cannot be said to have
arisen out of a single wrongful act.’” No. W2011-02224-CCA-R3-CD, 2012 WL 4057266,
at *3 (Tenn. Crim. App. at Jackson, Sept. 17, 2012) (quoting State v. Epps, 989 S.W.2d
742, 745 (Tenn. Crim. App. 1998)). However, that principle relates to multiplicity for
purposes of double jeopardy analysis, not sufficiency of the evidence. See id. Tennessee
Code Annotated section 39-12-103(e)(1) provides that a conspiracy “is a continuing course
of conduct that terminates when the objectives of the conspiracy are completed or the
agreement that they be completed is abandoned by the person and by those with whom the
person conspired.” The evidence in this case shows that the Appellant was the leader of
an ongoing venture to sell heroin and cocaine. Moreover, the evidence shows that the total
weight of the heroin was more than 150 grams and that the total weight of the cocaine was
more than 300 grams. Therefore, the evidence is sufficient to support the conspiracy
conviction.

                                            - 19 -
       Next, the Appellant claims that the State failed to show that the heroin conspiracy
occurred within a DFSZ and, in the alternative, that the State only showed the heroin
conspiracy occurred with the zone of a preschool. We note that for whatever reason, the
State chose to charge the Appellant with a single count of conspiracy to sell heroin and
cocaine in a DFSZ rather than separate counts of conspiracy to sell heroin in a DFSZ and
conspiracy to sell cocaine in a DFSZ. In addition, the State alleged in count one of the
superseding indictment that at least one overt act of the conspiracy occurred within one
thousand feet of “a public or private elementary, middle or secondary school.”

       There were two school zones at issue in this case: Franklin Road Christian School
and ICM Academy. As discussed above, the evidence is sufficient to show that the
Appellant conspired to sell 150 grams or more of heroin and 300 grams or more of cocaine.
The evidence also is sufficient to show that he kept the cocaine in a backpack at Hill’s
apartment, which was in the DFSZ of Franklin Road Christian School, and that he
distributed heroin and accepted money for heroin sales at his tire shop, which was in the
DFSZ of ICM Academy. At the time of the offenses, Franklin Road Christian School was
a private elementary and secondary school, but ICM Academy was a preschool. Therefore,
with regard to count one, the Appellant was subject to additional fines and was required to
serve at least the minimum sentence for his appropriate range at one hundred percent but
was specifically exempt from incarceration at the higher classification.4 In any event,
conspiracy to sell 150 grams or more of heroin and 300 grams or more of cocaine is a Class
A felony even without the DFSZ enhanced penalty. See Tenn. Code Ann. § 39-17-
417(j)(1), (5). Therefore, the Appellant is not entitled to relief on this issue.

       As to the Appellant’s claim that the evidence is insufficient because the State failed
to present proof to corroborate the accomplices’ testimony about an agreement to sell
heroin or cocaine, a felony conviction in Tennessee may not rest solely upon the
uncorroborated testimony of an accomplice. State v. Boxley, 76 S.W.3d 381, 386 (Tenn.
Crim. App. 2001). Moreover, one accomplice cannot corroborate another. Id.
Corroboration exists when there is some evidence, independent of the accomplice’s
testimony, which suggests not only that a crime has been committed but that the accused
committed the crime. State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001). “‘This
corroborative evidence may be direct or entirely circumstantial, and it need not be
adequate, in and of itself, to support a conviction.’” Id. (quoting State v. Bigbee, 885
S.W.2d 797, 803 (Tenn. 1994)). Ordinarily, it is up to the jury to determine whether
sufficient corroboration exists. Id.

       Turning to the present case, much of the State’s proof against the Appellant
consisted of testimony given by his accomplices regarding their obtaining heroin and

       4
           We note that the sentencing hearing transcript is not in the appellate record.
                                                    - 20 -
cocaine from the Appellant and selling the drugs for him, the Appellant’s trip to Michigan
to obtain heroin, and the cocaine that the police found in the backpack. Latrisha Chapman
was the first accomplice to testify for the State. She testified about the Appellant’s wanting
her and Mr. Chapman to pick up the backpack on November 22, their driving to the
Appellant’s tire shop to obtain the backpack from Mike Simpson, and the police stopping
them and searching the backpack. Her testimony was corroborated by Agent Noel, who
testified that law enforcement learned from the wiretap on the Appellant’s telephone that
someone was going to pick up a backpack at Crystal Hill’s apartment. Agent Noel also
testified about law enforcement witnessing the transfer of the backpack from Simpson to
the Chapmans at the tire shop and about photographs that showed the transfer. Detective
Gregory, who stopped the Chapmans and found the backpack in the trunk, also
corroborated Mrs. Chapman’s testimony.

       Hill, who was the second accomplice to testify for the State, testified that the
backpack was in a closet with the Appellant’s belongings, that she saw drugs in the
backpack, and that Simpson would make drug deliveries for the Appellant to the Mapco
across the street from her apartment. Hill also testified about Simpson retrieving the
backpack from her apartment on November 22, and Agent Noel’s testimony about law
enforcement watching as Simpson picked up the backpack from the apartment corroborated
Hill.

        Hill then testified about going to Michigan with the Appellant and about the
Appellant obtaining heroin there. Hill stated that she rented two cars for the Appellant for
the trip, and the State introduced into evidence a receipt from Enterprise Rent-A-Car, which
showed that Hill rented two cars on January 9, 2015. The receipt, which also named the
Appellant as the additional driver of the cars, corroborated Hill’s testimony. Kimberly
Jordan testified that she and Juan Kuilan also went on the trip to Michigan and that law
enforcement stopped the car in which they were riding when they re-entered Tennessee.
Agent Noel testified that law enforcement placed a GPS tracking device on one of Hill’s
rental cars, that law enforcement monitored the car to Michigan and back to Tennessee,
and that the THP stopped the car that did not have the tracking device. Agent Noel’s
testimony corroborated Hill’s and Jordan’s testimony about the trip to Michigan.

       Jordan also testified about the Appellant bringing drugs to Juan Kuilan at Jordan’s
apartment and about Kuilan packaging the drugs for resale. Detective Ward testified about
searching Jordan and Kuilan’s apartment and finding heroin, digital scales, and plastic
baggies, which corroborated Jordan’s testimony.

      Wayne and Christina LeBlanc testified about selling heroin for the Appellant, and
Mrs. LeBlanc testified that Mr. LeBlanc complained to the Appellant about the quality of
the heroin. The State played a wiretap conversation between Mr. LeBlanc and the
                                            - 21 -
Appellant for the jury, and the recording corroborated Mr. and Mrs. LeBlanc’s testimony.
Lakeisha Smith testified that in November 2014, the Appellant claimed he was going to
send someone to Hill’s apartment to pick up the backpack. Smith also testified about
Jamarr Kuilan receiving a telephone call from Juan Kuilan; Juan was hysterical because
his car had been stopped soon after he entered Tennessee. Agent Noel’s testimony about
Simpson retrieving the backpack from Hill’s apartment on November 22 and Agent Noel’s
testimony about the THP stopping Juan’s car on the way back from Michigan corroborated
Smith’s testimony.

       Vickie Brown was the final accomplice to testify for the State. Brown testified
about going to the Appellant’s mother’s house the day before law enforcement executed
search warrants on various residences. Smith saw drugs in the home, including a bag of
powder. Lieutenant Goney testified about executing the search warrant at the Appellant’s
mother’s home and finding heroin powder. The Appellant’s Excursion was parked outside
the home, but the Appellant was not present. Meanwhile, Lieutenant Holton was executing
a search warrant at Brown’s apartment. The Appellant was there, and the police found
heroin in a man’s tan jacket and $2,000 on the Appellant’s person. Brown testified that the
jacket belonged to the Appellant, and Lieutenant Holton noted that the size of the jacket
was consistent with the Appellant’s size.

       We note that “[i]t is not necessary that the corroboration extend to every part of the
accomplice’s evidence. Boxley, 76 S.W.3d at 386 (quoting Shaw, 37 S.W.3d at 903).
Thus, we conclude that the State presented sufficient corroborated evidence that the
Appellant conspired to sell 150 grams or more of heroin and 300 grams or more of cocaine
within a DFSZ.

       Finally, the Appellant claims that the evidence is insufficient to support his
conviction of possession of cocaine with intent to sell or deliver within a DFSZ because
the State failed to show that the backpack taken from Hill’s apartment had not been
tampered with after leaving his custody. We disagree with the Appellant.

        Drug possession can be actual or constructive. State v. Cooper, 736 S.W.2d 125,
129 (Tenn. Crim. App. 1987). Constructive possession is “‘the power and intention at a
given time to exercise dominion and control over . . . [the drugs] either directly or through
others.’” State v. Brown, 823 S.W.2d 576, 579 (Tenn. Crim. App. 1991). Hill testified
that the Appellant spent every night at her home and that the backpack was in a closet with
his belongings. Smith testified that Hill became angry with the Appellant and wanted him
to get all of his belongings out of Hill’s apartment, so the Appellant was going to have
someone retrieve the backpack. On November 22, 2014, police officers watched Simpson
drive from the Appellant’s tire shop to Hill’s apartment; saw Simpson leave the apartment
with the backpack, put the backpack into the Appellant’s Excursion, and drive the
                                           - 22 -
Excursion to the Appellant’s tire shop; and witnessed Mr. Chapman transfer the backpack
from the Excursion to the trunk of the Pontiac. Mr. Chapman drove the Pontiac out of the
parking lot, and the police followed him. Officers stopped Mr. Chapman, searched the
Pontiac, and found the backpack, which contained two bricks of cocaine, in the trunk. Hill
testified that she never put anything into the backpack, and the jury was in the best position
to assess her credibility. Therefore, we conclude that the evidence also is sufficient to
support the Appellant’s conviction of possession of cocaine with intent to sell or deliver
within a DFSZ.

                                  B. Motion to Suppress

       The Appellant claims that the trial court erred by not granting his amended motion
to suppress evidence. The State argues that the trial court properly denied the motion. We
agree with the State.

        Before trial, the Appellant filed a two-page motion to suppress “all evidence seized
and otherwise gathered as a result of the GPS monitor, as well as the wiretaps used in the
investigation leading to the indictment of [the Appellant].” In the motion, the Appellant
stated that he “would like to develop the arguments in support of this motion” but that he
could only offer “general grounds” for suppression due to the trial court’s “recently
imposed time restraints.” The Appellant stated in the motion that he “reserves the right to
develop a more thorough basis at the suppression hearing.”

       Two weeks before the suppression hearing, the Appellant filed an amended motion
to suppress. The amended motion consisted of twelve pages and asserted that the trial court
should suppress any evidence obtained from a “pen register” that was used to capture
telephone numbers dialed from Jamarr Kuilan’s telephone and from GPS tracking devices
on several vehicles, including the Appellant’s red Ford Excursion and a silver Ford Edge.
As to the Excursion, the Appellant claimed that the affidavit in support of the GPS tracking
order contained misleading statements, that the affidavit failed to establish probable cause
due to the lack of corroboration, and that law enforcement tracked the Excursion while a
tracking order was not in effect. Finally, the Appellant claimed that the wiretap application
for his cellular telephone failed to establish the requisite amount of heroin, 150 grams,
needed to issue the wiretap order; failed to establish a basis of knowledge for a CI’s claim
of repeatedly purchasing heroin from the Appellant at the Appellant’s tire shop; and failed
to establish necessity for the wiretap order.

        The trial court held a suppression hearing on June 26, 2017. During the hearing,
Agent Noel testified for the Appellant that he was the affiant for most of the GPS tracking
orders and all of the wiretap orders in this case and that he obtained a GPS tracking order
for the Appellant’s Excursion. Agent Noel acknowledged that at some point, the tracking
                                            - 23 -
order expired, and “there was about 30 days where there was no standing order.”5 Law
enforcement continued to track the Excursion while an order was not in effect, but the
Appellant was not charged with any crime and the State was not going to use any tracking
evidence obtained during that period of time as proof at trial. Agent Noel acknowledged
that the backpack containing the cocaine was found after the Excursion’s first tracking
order expired and before the second tracking order was issued.

       At that point, defense counsel began questioning Agent Noel about the pen register
for Jamarr Kuilan’s telephone. The State objected, arguing that the Appellant did not have
standing to challenge that pen register. The trial court agreed with the State, so defense
counsel began questioning Agent Noel about “any pen registers” for the Appellant’s
telephone. The State again objected, arguing that “[t]here is only one pen register
mentioned in the motion to suppress.” The trial court sustained the objection and stated
that “we are here on a motion to suppress a wiretap as I see it. That is the only thing before
the Court.” Defense counsel responded that counsel “did raise the issue of pen registers
and GPS in my motion” and “did argue outside of the wiretap.” The trial court advised
defense counsel that “somehow your motion to suppress is not [in] the file here. I wonder
what’s happened to it.” Defense counsel stated that “I do have an amended one,” but the
transcript does not reflect whether defense counsel provided the trial court with a copy of
the amended motion to suppress.

        Subsequently, defense counsel began questioning Agent Noel about his affidavit in
support of the wiretap order for the Appellant’s cellular telephone, and counsel spent the
remainder of Agent Noel’s direct examination on that issue. Agent Noel testified that on
October 27, 2014, he applied for a wiretap order for Jamarr Kuilan’s cellular telephone. At
that time, Kuilan was the primary target of the heroin investigation. In the affidavit, Agent
Noel described Kuilan as a “mid-level dealer” who sold heroin to “a large number of
individuals.” Agent Noel’s affidavit also included a chart that listed twenty controlled
heroin buys from “target subjects” between July 8, 2014, and October 8, 2014, and the
amount of heroin purchased in each transaction. According to the chart, law enforcement
bought a total of forty-one grams of heroin. However, beneath the chart, Agent Noel noted
that the TBI Crime Laboratory had confirmed the presence of heroin in only two of the
drug buys. Agent Noel denied that the chart was misleading regarding the amount of heroin
obtained by law enforcement and stated, “I believe every single controlled purchase was
field tested.” Agent Noel acknowledged that none of the heroin in the chart was purchased
from the Appellant.



        5
           The record reflects that two tracking orders were issued for the Excursion. The first order was
issued on September 12, 2014, and the second order was issued on December 15, 2014. Both orders were
valid for sixty days.
                                                 - 24 -
       Agent Noel testified that based on the information in the affidavit, a criminal court
judge issued a wiretap order for Jamarr Kuilan’s telephone. Agent Noel began intercepting
drug-related calls between Kuilan and the Appellant. As a result of those calls, Agent Noel
applied for a wiretap order for the Appellant’s cellular telephone on November 4, 2014.
Agent Noel’s affidavit in support of the Appellant’s wiretap “incorporated” all of the
information from Agent Noel’s affidavit in support of Jamarr Kuilan’s wiretap. Regarding
the necessity for the Appellant’s wiretap, Agent Noel wrote in the affidavit, “I am
incorporating by reference in this Application the Consideration of Alternative
Investigative Procedures section contained in the Application for the Inception of [Kuilan’s
telephone] previously approved by this court.” Agent Noel acknowledged that in his
affidavit for Kuilan’s wiretap, Agent Noel had stated that surveillance of Kuilan’s
residence would be difficult due to safety issues. In contrast, Agent Noel stated in his
affidavit for the Appellant’s wiretap that Agent Noel had been surveilling the Appellant in
the Appellant’s neighborhood “regularly.” Agent Noel acknowledged that some of the
“safety issues” law enforcement faced in Kuilan’s neighborhood did not exist in the
Appellant’s neighborhood. Agent Noel explained that the Appellant “lived in a much nicer
neighborhood” than Kuilan but that law enforcement probably still would have been unable
to conduct surveillance in the Appellant’s neighborhood without being detected. Agent
Noel said that he obtained information about the conspiracy to sell heroin from CIs and co-
conspirators but that the wiretap for the Appellant’s telephone was necessary because “you
can’t depend upon that in order to conduct an investigation.”

       On cross-examination, the State asked Agent Noel if law enforcement used the GPS
tracking device on the Excursion to obtain the backpack on November 22, 2014. Defense
counsel objected and said, “That’s outside of the four corners of the warrant and outside of
the application.” The trial court stated that “the GPS is not part of it” but overruled defense
counsel’s objection and allowed Agent Noel to answer. Agent Noel testified that on
November 22, 2014, he learned from the Appellant’s wiretap that the backpack was going
to be moved from Hill’s apartment. At that time, the first GPS tracking order for the
Appellant’s Excursion had expired. Agent Noel “physically observed” the Excursion leave
the Appellant’s tire shop and travel toward Hill’s apartment complex. Law enforcement
saw the Excursion arrive at Hill’s apartment complex and saw Simpson load the backpack
into the Excursion. Agent Noel then followed the Excursion back to the tire shop and
witnessed the transfer of the backpack to the maroon Pontiac. Later that day, law
enforcement found the backpack in the Pontiac. Agent Noel said that law enforcement did
not use the Excursion’s GPS tracking device to obtain the backpack.

      The State proceeded to question Agent Noel about evidence obtained from the
Excursion’s GPS tracking device while the first tracking order was expired. Defense
counsel objected and stated as follows:

                                            - 25 -
       Your Honor, I’m going to object to this line of questioning. I’m sorry, I don’t
       understand. If this is a motion to suppress and we are supposed to be
       considering suppressing the evidence from the wiretap, why are we
       questioning the officer about times when he was surveilling a GPS when he
       didn’t have an order to do so? That doesn’t seem relevant.

The trial court responded that “I will see where we are going” and allowed the State to
continue. Agent Noel testified about four incidents of surveillance with the GPS tracking
device that occurred while the first tracking order was expired.

        On July 3, 2017, the trial court issued an order denying the Appellant’s motion to
suppress. In the order, the trial court, quoting the Appellant’s initial motion to suppress,
stated that the Appellant offered “‘only general grounds for suppression and reserve[d] the
right to develop a more thorough basis at the suppression hearing.’” The trial court then
stated as follows:

       At the hearing, however, the [Appellant] was only able to raise two issues
       for the Court’s consideration: whether the necessity of the wiretaps was
       sufficient to support the Issuing Court’s order, and whether the initial wiretap
       application established probable cause required that the goal of the
       conspiracy was to sell 150 grams or more of heroin, in order to lawfully
       obtain a wiretap order.

The trial court proceeded to address only those two issues and found that the wiretap
application for the Appellant’s cellular telephone provided a substantial basis for the
issuing court to find probable cause and necessity for the wiretap.

        On appeal, the Appellant initially claims that the trial court’s order “intentionally
failed to address” many of the suppression issues raised in the amended motion to suppress.
We agree that the amended motion to suppress raised various issues in addition to the
wiretap order issued for the Appellant’s telephone. However, the trial court’s order
denying the motion to suppress referred only to the Appellant’s initial motion. We note
that when the trial court stated at the suppression hearing that the only issue was the wiretap
order, defense counsel advised the trial court about the amended motion to suppress.
Nevertheless, the trial court continued to assert during the hearing that the only issue before
the court related to the wiretap. Defense counsel apparently acquiesced to the trial court’s
assertion, objecting to Agent Noel’s cross-examination about evidence obtained while the
tracking orders for the Excursion were not in effect and stating that the evidence was
irrelevant because “we are supposed to be considering suppressing the evidence from the
wiretap.” Moreover, defense counsel only addressed the wiretap order during counsel’s
closing argument, and defense counsel did not request a ruling on any of the other issues
                                            - 26 -
raised in the amended motion after the trial court filed its order denying the motion to
suppress. Therefore, we conclude that those issues have been waived and will only
consider the two issues addressed in the trial court’s order. See Tenn. R. App. P. 36(a).

        In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings of
fact in a suppression hearing will be upheld unless the evidence preponderates otherwise.”
Id. Nevertheless, appellate courts will review the trial court’s application of law to the
facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Furthermore,
the prevailing party is “entitled to the strongest legitimate view of the evidence adduced at
the suppression hearing as well as all reasonable and legitimate inferences that may be
drawn from that evidence.” Odom, 928 S.W.2d at 23.

      The Fourth Amendment to the United States Constitution and article I, section 7 of
the Tennessee Constitution protect citizens against unreasonable searches and seizures.
Our supreme court has stated that

       [t]he Fourth Amendment to the United States Constitution requires that
       search warrants issue only “upon probable cause, supported by Oath or
       affirmation.” Article I, Section 7 of the Tennessee Constitution precludes
       the issuance of warrants except upon “evidence of the fact committed.”
       Therefore, under both the federal and state constitutions, no warrant is to be
       issued except upon probable cause. Probable cause has been defined as a
       reasonable ground for suspicion, supported by circumstances indicative of an
       illegal act.

State v. Henning, 975 S.W.2d 290, 294 (Tenn. 1998) (footnote and citations omitted).

       “[A] finding of probable cause supporting issuance of a search warrant must be
based upon evidence included in a written and sworn affidavit.” Id. The issuing judge
uses a totality-of-the-circumstances analysis to determine whether the affidavit establishes
probable cause. State v. Tuttle, 515 S.W.3d 282, 305 (Tenn. 2017). In examining the
affidavit, this court’s standard of review is limited to whether the issuing judge had “‘a
substantial basis for concluding that a search warrant would uncover evidence of
wrongdoing.’” Id. at 299 (quoting State v. Jacumin, 778 S.W.2d 430, 432 (Tenn. 1989)).
We note that “‘affidavits must be looked at and read in a commonsense and practical
manner’, and . . . the finding of probable cause by the issuing magistrate is entitled to great
deference.” State v. Bryan, 769 S.W.2d 208, 211 (Tenn. 1989) (quoting State v. Melson,
638 S.W.2d 342, 357 (Tenn. 1982)).
                                             - 27 -
       Tennessee Code Annotated section 40-6-304, part of the Wiretapping and Electronic
Surveillance Act, provides as follows regarding an order for electronic surveillance:

             (c) Upon an application the judge may enter an ex parte order, as
      requested or as modified, authorizing interception of wire, oral or electronic
      communications within the district in which the judge is sitting, and outside
      that district but within the state of Tennessee in the case of a mobile
      interception device, if the judge determines on the basis of the facts submitted
      by the applicant that:

                    (1) There is probable cause for belief that an individual
             is committing, has committed, or is about to commit a
             particular offense enumerated in § 40-6-305;

                   (2) There is probable cause for belief that particular
             communications concerning that offense will be obtained
             through the interception;

                     (3) Normal investigative procedures have been tried and
             have failed or reasonably appear to be unlikely to succeed if
             tried or to be too dangerous; and

                     (4) There is probable cause for belief that the facilities
             from which, or the place where, the wire, oral or electronic
             communications are to be intercepted are being used, or about
             to be used, in connection with the commission of the offense,
             or are leased to, listed in the name of, or commonly used by the
             person.

       Tennessee Code Annotated section 40-6-305 provides that a district attorney general
may apply for an order authorizing the interception of wire, oral, or electronic
communications by investigative or law enforcement officers when the interception may
provide evidence of (1) criminal homicide, (2) criminal conspiracy to commit criminal
homicide, (3) certain drug offenses, (4) the commission of, or conspiracy to commit, a
criminal gang offense by a criminal gang member, or (5) the commission of trafficking a
person for a commercial sex act. A district attorney general may apply for and a judge may
authorize the interception of wire, oral, or electronic communications pursuant to section
40-6-305(3) if the drug offense involves 150 grams or more of any substance containing
heroin. Tenn. Code Ann. §§ 39-17-417(j)(1), 40-6-305(3).

                                           - 28 -
1. Probable Cause

       The Appellant claims that the wiretap application for his cellular telephone did not
establish probable cause to believe that the conspiracy involved 150 grams or more of
heroin because “the government offered precisely zero evidence of any transaction over
150 grams.” The Appellant also contends that because the affidavit in support of Jamarr
Kuilan’s wiretap stated that the police had purchased only 41.5 grams of heroin from
various subjects, the Appellant’s wiretap application “simply did not present the type of
largescale movement that the wiretap statute was designed to combat.” We disagree with
the Appellant.

       Agent Noel’s affidavit in support of the wiretap for Kuilan’s cellular telephone
consisted of fifty-six pages and 160 numbered paragraphs. In the affidavit, Agent Noel
stated that law enforcement was investigating Kuilan “and others identified and as yet
unidentified” in a drug trafficking organization (DTO) of conspiring to deliver and sell 150
grams or more of heroin in the Murfreesboro area. Agent Noel then provided the following
information that was obtained from CIs: CI-1 told investigators that CI-1 had purchased
heroin regularly from “Big E” and that CI-1 had purchased heroin inside Big E’s tire shop
on Church Street. Between July 8, 2014, and October 8, 2014, CI-2 participated in twenty
controlled heroin buys from various targets, including Lakeisha Smith and Jamarr Kuilan.
The total amount of heroin purchased in those buys was 41.5 grams, and Agent Noel
provided specific information about each heroin buy in a chart. On August 13, 2014, CI-3
told law enforcement that Big E was the Appellant and that the Appellant recently had
bought a tire shop in Murfreesboro. CI-3 claimed that in June or July 2014, the Appellant
contacted CI-3 and asked if CI-3 knew anyone who could “get rid of” three ounces of
heroin. Three ounces of heroin was about eighty-five grams. CI-3 told the Appellant that
he did not know anyone who could sell the heroin.

       According to Agent Noel’s affidavit, on two occasions in August 2014, law
enforcement instructed CI-4 to enter the tire shop and attempt to initiate conversations
about drugs. However, CI-4 was unable to get anyone in the tire shop to engage in such
conversations. On August 26, 2014, CI-4 met with Big E. After the meeting, law
enforcement showed a driver’s license photograph of the Appellant to CI-4, and CI-4
confirmed that Big E was the Appellant. On September 3, 2014, officers were observing
a controlled drug transaction between CI-5 and Rafferty Hatfield. During the transaction,
Hatfield told CI-5 that Wayne LeBlanc was Hatfield’s supplier. On September 9, 2014,
officers watched LeBlanc and the Appellant meet in a McDonald’s parking lot. LeBlanc
got into the Appellant’s Excursion briefly. LeBlanc then went back to his own car, and
both vehicles left the parking lot. LeBlanc returned to his apartment complex, and the
Appellant went to the tire shop. Records from the Tennessee Secretary of State confirmed

                                           - 29 -
that the Appellant was a co-owner of the shop. Law enforcement installed a camera near
the tire shop but saw “very little car repair or tire related business occurring.”

        Agent Noel stated in his affidavit that on September 17, 2014, a police officer
conducted a traffic stop of a vehicle that was leaving Jamarr Kuilan’s residence. The
woman who was driving the vehicle had one-half gram of heroin in her waistband and
stated that she had purchased the heroin from Kuilan. She also stated that she had been
purchasing one-half gram of heroin from Kuilan daily for the past six to eight months and
that Kuilan and the Appellant “had initially gotten her hooked on heroin by giving it to her
free of cost.” Two days later, Agent Noel met with the officer who had conducted the
woman’s traffic stop. The officer told Agent Noel that on June 26, 2014, he had assisted
with “a routine probation check” on Kuilan at Kuilan’s residence. During the probation
check, the officer noticed an odor of marijuana coming from the residence, but Kuilan
refused to give consent to search, claiming that it was his mother’s residence. The
Appellant was present at the residence, asked to leave the premises, and told the officer
that he was on probation. The Appellant “urgently” wanted to leave, and the officer
allowed him to do so after confirming the Appellant’s identity. The Appellant drove away
in the red Excursion.

       Agent Noel also stated in his affidavit that on October 2, 2014, police officers
encountered a vehicle parked in a parking lot in downtown Murfreesboro. A search of the
vehicle revealed seventeen small packs of heroin. The driver of the vehicle, Paul Fetty,
told officers that he obtained his cocaine and heroin from Jamarr Kuilan. Fetty also said
that he used to work at the Appellant’s tire shop and that the Appellant paid him for two
weeks of work entirely with heroin. Fetty said that he had never seen the Appellant with
drugs but that Fetty understood the Appellant “to be in charge and financing the operation.”
Fetty claimed that the tire shop was not a legitimate business and that it only existed “as a
cover for their narcotics activities.”

        Agent Noel stated in his affidavit that on July 29, 2014, a GPS tracking device was
installed on Jamarr Kuilan’s Dodge Charger. The device provided information such as the
Charger’s direction of travel, speed, and duration of stops. Using that information over a
forty-four-day period, Agent Noel determined from his training, knowledge, and
experience whether a “trip” in the Charger was consistent with a drug transaction. In Agent
Noel’s opinion, Kuilan made 361 trips in the Charger that were consistent with drug
transactions.

      Agent Noel then explained in paragraphs 119 to 121 about the amount of heroin
involved in the conspiracy:



                                           - 30 -
        119. Tennessee Code Annotated § 40-6-305 requires a violation of
one of several predicate offenses before investigators can secure intercept
authority. One such offense is Tenn. Code Ann. §39-17-417(j), which
includes a conspiracy to distribute in excess of one hundred and fifty (150)
grams of heroin as a Schedule I substance. Based upon the information set
forth above and the calculations described in this section, it is my opinion
that the total amount of heroin being distributed by this DTO (including Eric
Patton, “Slim”, LeBlanc, Hatfield, and KUILAN) exceeds the statutory
requirements set forth in § 40-6-305.

       120. The total amount was calculated by first calculating the number
of grams of heroin already purchased from TARGET SUBJECTS. Since
July 8, 2014, investigators have purchased on a regular basis from KUILAN
and LeBlanc (and now ‘Slim’) approximately 41.6 grams of heroin
(including 1.7 grams purchased from LeBlanc through Hatfield). That
amount of heroin was purchased in 20 controlled transactions - or an average
of approximately 2.08 grams per transaction.

        121. As demonstrated above, KUILAN has made 361 trips over a
forty-four (44) day period previous to the writing of this application
(averaging 8.2 trips per day). At 8.2 trips per day and 0.25 grams per trip, it
would take KUILAN approximately 73 days to sell 150 grams of heroin (8.2
trips * 0.25 grams per trip = 2.05 grams per day; 150 grams / 2.05 = 73.17
days). This investigation has been ongoing for 106 days (as of October 21,
2014). At 8.2 trips per day and 0.50 grams per trip, it would take KUILAN
approximately 36 days to sell 150 grams of heroin (8.2 grams * 0.5 grams
per trip = 4.1 grams per day; 150 grams / 4.1 grams per day = 36.58 days).
At 8.2 trips per day and 1.0 grams per trip, it would take KUILAN
approximately eighteen (18) days to sell 150 grams of heroin (8.2 trips * 1.0
grams per trip = 8.2 grams per day; 150 grams / 8.2 grams per day = 18.29
days). At 8.2 trips per day and two (2.08) grams per trip (the average in the
controlled transactions with the TARGET SUBJECTS), KUILAN would
meet the statutory minimum for a wiretap in approximately eight (8) days
(8.2 days * 2.1 grams per trip = 17.06 grams per day; 150 grams / 17.06
grams per day = 8.8 days to meet statutory minimum) and would have
distributed 757.68 grams of heroin during his forty-four day period (8.2 trips
* 2.1 grams per trip = 17.22 grams per day; 44 days * 17.22 grams per day =
757.68 grams).




                                    - 31 -
Agent Noel noted that LeBlanc, Woodward, and Slim also were believed to be selling
heroin as part of the conspiracy. On October 27, 2014, Judge David M. Bragg granted
Agent Noel’s application and issued a wiretap order for Jamarr Kuilan’s cellular telephone.

        Nine days later, Agent Noel submitted an affidavit in support of a wiretap for the
Appellant’s cellular telephone. The affidavit consisted of only fifteen pages and thirty-five
numbered paragraphs but specifically incorporated Agent Noel’s affidavit for Kuilan’s
wiretap. In the affidavit for the Appellant’s wiretap, Agent Noel stated that law
enforcement was investigating the Appellant for conspiring to deliver and sell 150 grams
or more of heroin in the Murfreesboro area. Agent Noel then quoted telephone
conversations between Kuilan and the Appellant on October 31, 2014. Although the
Appellant and Kuilan did not use the word “heroin” in their conversations, Agent Noel
explained why he thought they were talking about the drug and why he thought the
Appellant was supplying Kuilan with heroin. Specifically, a CI had told a DEA detective
that on October 30, 2014, the CI was present when Big E purchased one-half ounce of
heroin from “Don Don.” The CI learned that Big E had purchased another one-half ounce
of heroin from Don Don earlier but that Big E had returned to purchase the second one-
half ounce “of better quality” heroin because Big E was not satisfied with the quality of the
first one-half ounce of heroin. A GPS tracker on the Appellant’s Excursion confirmed that
the Excursion was located where the CI claimed to be at the time of the Appellant’s heroin
buy from Don Don. Agent Noel stated that the Appellant’s purchase of heroin from Don
Don on October 30 was consistent with a telephone conversation between Kuilan and
“Sara” on October 30 in which Sara complained about the quality of heroin she had bought
from Kuilan. Agent Noel stated that in his opinion, Big E was the Appellant and that the
Appellant had supplied Kuilan with the poor-quality heroin that Kuilan had sold to Sara,
which explained why the Appellant needed to purchase the second one-half ounce of heroin
from Don Don. On November 5, 2014, Judge Bragg issued a wiretap order for the
Appellant’s telephone.

       In its order denying the motion to suppress, the trial court correctly noted that the
issuing court was not required to find probable cause that the Appellant actually sold 150
grams of heroin in order to issue the wiretap order; instead, the issuing court was required
to find probable cause to believe that the goal of the conspiracy was to sell 150 grams or
more of heroin. The trial court then concluded that the following information in Kuilan’s
wiretap application established probable cause to issue the Appellant’s wiretap order:

       (1) Details of multiple controlled purchases of heroin from co-conspirators
       in the aggregate amount of approximately 40 grams;

       (2) An offer by [the Appellant] to give [CI-3] approximately 85 grams of
       heroin to resell; and
                                           - 32 -
       (3) An extensive extrapolation of GPS tracking data from Jumarr Kuilan’s
       vehicle [in] relation to documented trips by Kuilan during numerous detailed
       controlled buys of heroin.

        We agree with the trial court that there was a substantial basis for the issuing court
to find probable cause that the Appellant was involved in a conspiracy to sell 150 grams or
more of heroin. The affidavit in support of Kuilan’s wiretap provided detailed evidence
that a conspiracy to sell heroin was occurring, that the conspiracy involved 150 grams or
more of heroin, and that Kuilan and the Appellant were involved in the conspiracy. The
affidavit in support of the Appellant’s wiretap provided additional evidence that the
Appellant was not only involved in the conspiracy but that he was the supplier of the heroin.
Therefore, the Appellant is not entitled to relief.

2. Necessity

       Next, the Appellant claims that the wiretap application for his cellular telephone did
not show necessity because the affidavits did not establish that other investigative methods
had been tried and failed, appeared unlikely to succeed, or appeared too dangerous. He
also contends that the wiretap application was “flawed because it wholly incorporated by
reference the ‘necessity’ section from [Kuilan’s] wiretap application.”

       In Agent Noel’s affidavit in support of the Appellant’s wiretap, Agent Noel wrote,
“I am incorporating by reference in this Application the Consideration of Alternative
Investigative Procedures section contained in the Application for the interception of
[Jamarr Kuilan’s telephone] previously approved by this court.” In that section of Kuilan’s
wiretap application, Agent Noel explained that based on his experience, physical
surveillance of a suspected drug trafficker was limited because physical surveillance only
provided evidence of an apparent delivery of drugs to a “target” or an apparent pickup of
drugs by a target. If the target delivered the drugs, the customer receiving possession of
the drugs could be arrested while the target and the target’s supplier likely evaded
prosecution. If the target received the drugs, the target’s supplier evaded prosecution
because the supplier usually used a “mule” to deliver the drugs to the target. Agent Noel
also explained that “[t]he identities of customers, suppliers, locations of stash houses,
locations of drug proceeds, the identity and location of assets purchased with drug
proceeds, and the size and scope of the operations [cannot] be determined by physical
surveillance.”

       Regarding this specific drug trafficking organization, Agent Noel stated that law
enforcement had conducted physical surveillance of Jamarr Kuilan “with some measure of
success” but that “surveillance by itself does not reach the level of evidence that can be
                                            - 33 -
used to convict the participants. Furthermore, maintaining effective and undetected
surveillance of several individuals and several vehicles all coming and going from multiple
addresses requires manpower and surveillance vehicles far in excess of that available.”
According to Agent Noel’s affidavit, surveillance of Kuilan’s residence was difficult due
to “the high volume of foot traffic in the area and the sensitivity to law enforcement
presence in that area.” Agent Noel noted that officers sitting in vehicles likely would attract
the attention of residents and that it was not uncommon for residents to approach
surveillance vehicles and question why officers were there. Agent Noel stated that physical
surveillance of other residences where Kuilan was believed to be staying or storing drugs
would be difficult for the same reasons.

        Agent Noel acknowledged in his affidavit that investigators had used five CIs in this
investigation but said that the CIs did not know “the full extent and details of the
operation.” He also stated that the use of CIs “does not clearly identify the locations where
drugs and other evidence is stored, nor have their controlled transactions identified who
the source of supply for heroin or where the proceeds of the conspiracy are being
distributed or kept.” Agent Noel noted that CI-1 had purchased heroin from the Appellant
at the tire shop but that CI-1 was not in a position to gain valuable information about the
“inner workings” of the organization. Likewise, CI-2 had made numerous purchases of
heroin, but none of the conspirators had shared any information with CI-2 regarding the
source of the heroin, the storage locations for the heroin, the methods of transporting the
heroin, the distribution of proceeds, “or other information critical to achieving the
investigative goals of this investigation.” Agent Noel stated that CI-3 was not involved
with the conspirators and that “it would raise suspicions” if CI-3 were able to buy heroin
from the Appellant. Agent Noel said that CI-4 had attempted to inform the conspirators
that CI-4 was involved in drugs but that CI-4 had not received any response from the
Appellant or Juan Kuilan, which indicated that “this is a tight-knit group not eager to bring
in outsiders.” Agent Noel stated that CI-5 had never met the suspected conspirators and
that “[s]hould investigators direct a [CI] to inquire about such matters, it is highly likely
that the [CI] would no longer be trusted or dealt with.”

        Agent Noel stated in the affidavit that he thought the use of undercover officers was
unlikely to succeed because “it is much more difficult to have an undercover officer
infiltrate an organization to the level that would allow him or her to have access to
information and intelligence that would meet or exceed that available to a [CI] who is
involved in the criminal activity.” Agent Noel also thought the use of undercover officers
was “too dangerous to employ” and explained why the general questioning of individuals,
the use of search warrants, and the review and analysis of telephone records would not
achieve the goals of the investigation in this case.



                                            - 34 -
       At the suppression hearing, defense counsel questioned Agent Noel briefly about
the necessity for the Appellant’s wiretap. Agent Noel acknowledged that in his affidavit
in support of the Appellant’s wiretap, he wrote that law enforcement had been surveilling
the Appellant at his residence “regularly.” Agent Noel explained that the Appellant lived
in a “much nicer” neighborhood than Kuilan; therefore, law enforcement could conduct
surveillance in the Appellant’s neighborhood without danger. He stated, though, that law
enforcement probably could not conduct surveillance in the Appellant’s neighborhood
without being detected.

       The trial court stated in its order denying the motion to suppress that paragraphs 127
through 153 of the affidavit in support of Kuilan’s wiretap provided specific reasons for
the need for the Appellant’s wiretap. The trial court found that the issuing judge “clear[ly]”
had enough information to conclude that the wiretap for the Appellant’s telephone was
necessary for the investigation.

       The necessity requirement for a wiretap order is “‘simply designed to assure that
wiretapping is not resorted to in situations where traditional investigative techniques would
suffice to expose the crime.’” State v. Moore, 309 S.W.3d 512, 525 (Tenn. Crim. App.
2009) (quoting United States v. Kahn, 415 U.S. 143, 153 n.12 (1974)). Therefore, “‘[a]ll
that is required is that the investigators give serious consideration to the non-wiretap
techniques prior to applying for wiretap authority and that the court be informed of the
reasons for the investigators’ belief that such non-wiretap techniques have been or will
likely be inadequate.’” Id. (quoting United States v. Lambert, 771 F.2d 83, 91 (6th Cir.
1985). A wiretap does not need to be used as a last resort. Id. at 526. However,

       a purely conclusory affidavit unrelated to the instant case and not showing
       any factual relations to the circumstances at hand would be . . . an inadequate
       compliance with the statute. . . . [Rather,] the mere fact that the affidavit . . .
       rested in part on statements that would be equally applicable to almost any
       [similar] case does not render the affidavit insufficient. What is required in
       addition, however, is information about particular facts of the case at hand
       which would indicate that wiretaps are not being routinely employed as the
       initial step in criminal investigation.

State v. King, 437 S.W.3d 856, 874-75 (Tenn. Crim. App. 2013) (quoting Moore, 309
S.W.3d at 526) (quoting United States v. Landmesser, 553 F.2d 17, 20 (6th Cir. 1977)))
(internal quotations and citations omitted).

       As to the Appellant’s claim that it was improper to issue a wiretap order for the
Appellant’s telephone based on information contained in the application for Kuilan’s
wiretap, the necessity section in Agent Noel’s affidavit for the Appellant’s wiretap
                                             - 35 -
specifically incorporated by reference the necessity section in Agent Noel’s affidavit for
Kuilan’s wiretap, and both affidavits related to the same, ongoing investigation. See
Moore, 309 S.W.3d at 528 (stating that information contained in a previous wiretap
application and properly incorporated into a subsequent wiretap application “retains its
relevance and applicability due to the Defendant’s suspected membership in [the same]
drug-trafficking organization”). Therefore, it was not improper for the issuing judge to
consider information contained in Kuilan’s wiretap application.

       As to the necessity for the Appellant’s wiretap, the trial court stated in its order
denying the motion to suppress that paragraphs 127 through 153 of the affidavit in support
of the wiretap for Jamarr Kuilan’s telephone gave specific reasons for the need for the
Appellant’s wiretap and that the issuing judge “clear[ly]” had enough information to
conclude the wiretap was necessary for the investigation. Again, we agree with the trial
court. The Appellant’s wiretap application provided general information about the
difficulties involved with investigating large-scale drug trafficking organizations and the
difficulties involved with investigating this drug-trafficking organization. The application
discussed how further physical surveillance, the use of CIs, the infiltration by undercover
officers, the use of general questioning, the use of search warrants, and the review and
analysis of telephone records could not achieve the goals of the investigation. The
application also provided specific information as to why the use of CIs in relation to the
Appellant had been and would be unsuccessful. Therefore, the issuing court had a
substantial basis to find that normal investigative procedures had been tried and had failed,
that normal investigative procedures reasonably appeared unlikely to succeed if tried, or
that normal investigative procedures appeared to be too dangerous. Accordingly, the trial
court did not err by denying the Appellant’s motion to suppress.

                          C. Identities of Confidential Informants

        The Appellant claims that the trial court erred by not compelling the State to identify
its CIs. The State argues that the trial court did not err. We agree with the State.

         Before trial, the Appellant filed a motion to compel the State to disclose the
identities of five CIs. During a hearing on May 1, 2017, the State advised the trial court
that law enforcement used the CIs “to initiate wire taps in this case” but argued that “there
is no legal requirement to reveal the confidential sources of information used in a wire tap
or a search warrant.” The State noted that it was not going to call any of the CIs to testify
at trial. Defense counsel responded that he subpoenaed Agent Noel to the hearing so that
Agent Noel could testify about the involvement of the CIs in the case but that Agent Noel
was not present. The trial court reviewed the subpoena and stated that Agent Noel
apparently had not been served. Defense counsel offered to introduce the wiretap affidavits
into evidence in lieu of Agent Noel’s testimony “[to] show to the Court the references to
                                            - 36 -
the five confidential informants and exactly what [Agent Noel] was testifying to that they
witnessed and their participation.”

       As stated previously, the wiretap application for the Appellant’s telephone
incorporated by reference the information contained in the application for Jamarr Kuilan’s
wiretap. Agent Noel’s affidavit in support of Kuilan’s wiretap provided as follows: CI-1
informed law enforcement in June 2014 that Big E was distributing heroin in the
Murfreesboro area, that CI-1 bought heroin from Big E regularly, and that CI-1 bought
heroin in Big E’s tire shop. In July 2014, CI-2 told law enforcement that CI-2 could obtain
heroin from an individual named “Ford” and that a white female claimed Ford was
obtaining the heroin from Big E. In August 2014, CI-3 informed law enforcement that he
had known Big E since they were children, that Big E was the Appellant, and that the
Appellant had asked if CI-3 knew anyone who could “get rid of” three ounces of heroin.
Also in August 2014, law enforcement sent CI-4 into a tire shop on two occasions to initiate
conversations about narcotics; however, CI-4 was unable to engage any individuals in
conversations about drugs. Finally, during a controlled heroin buy between CI-5 and
codefendant Hatfield in September 2014, Hatfield told CI-5 that Wayne LeBlanc was
Hatfield’s supplier. Defense counsel asserted that the State should be required to reveal
the identities of the five CIs because CI-1, CI-2, CI-3, and CI-5 were witnesses to a crime
and because the information provided by CI-4 was exculpatory.

        During a subsequent hearing on May 22, 2017, defense counsel advised the trial
court that the identity of CI-2 had been disclosed. However, defense counsel renewed the
Appellant’s motion to compel the identities of the remaining four CIs. The trial court ruled
as follows:

               It appears to me that there is no basis to reveal their identities. I’m
       going to deny that motion. There doesn’t -- there is no particular evidence
       that would be disclosed by that that would be useful, it doesn’t appear to me,
       based on what they did. Their testimony was simply -- or their information
       was simply enough for them to get a search warrant it would look like. And
       there is no -- nothing that they would be involved with as far as anything to
       be necessary for the defense of these charges it doesn’t appear to me. So,
       I’m going to deny that motion.

        On appeal, the Appellant claims that the trial court should have compelled the State
to reveal the identities of the four remaining CIs because all of them were participants or
witnesses to the heroin conspiracy and because CI-4 provided exculpatory information by
showing that the Appellant was “unwilling to sell heroin.” The State argues that the trial
court properly denied the Appellant’s motion because the Appellant failed to show that the
identities of the CIs were material to his case. Specifically, the State argues that while law
                                            - 37 -
enforcement relied on the information provided by the CIs to obtain the wiretap for the
Appellant’s telephone, the prosecution did not rely on any of their information to prove the
State’s case at trial. The State notes that none of the CIs testified at trial and that the
prosecution’s proof mainly consisted of the testimony by seven of the Appellant’s
accomplices and the testimony of the police officers who participated in the investigation.
The Appellant responds that because the indictment alleged that the conspiracy began on
January 1, 2014, whereas the wiretap order was not issued until October 27, 2014, the CIs
obviously were witnesses to the heroin conspiracy.

        Generally, the State is not required to reveal the identity of a CI unless the CI
participated in the crime, witnessed the crime, or has knowledge that is favorable to the
defendant. State v. Ostein, 293 S.W.3d 519, 528 (Tenn. 2009). “Stated succinctly, an
informer’s identity ‘cannot be concealed from the defendant when it is critical to his case.’”
Id. (quoting Branzburg v. Hayes, 408 U.S. 665, 698 (1972)). However, if the CI is merely
a “‘tipster or introducer,’” the State does not have to reveal the CI’s identity. Id. (quoting
United States v. Sharp, 778 F.2d 1182, 1186 n.2 (6th Cir. 1985)). Likewise, the State does
not have to reveal the CI’s identity if the CI only provided information used to obtain a
search warrant. Id. If the defendant establishes, though, that the CI is material to the
defense, the State is required to divulge the CI’s identity. Id. (citing State v. Vanderford,
980 S.W.2d 390, 397 (Tenn. Crim. App. 1987)). A trial court’s decision as to whether to
order the disclosure of a CI’s identity is reviewed for an abuse of discretion. Id. at 526.

       Here, the prosecution did not rely on any information provided by the CIs to prove
the State’s case against the Appellant. Instead, the State’s proof mostly consisted of
testimony by the Appellant’s accomplices about their obtaining heroin and cocaine from
the Appellant, their selling the drugs for him, the Appellant’s trip to Michigan to obtain
heroin, and the cocaine that the police found in the backpack on November 22. None of
the CIs were witnesses to or participants in any of those events. The Appellant was not
charged with any crime involving the CIs, and he has not offered any explanation as to how
the CIs could have been material witnesses to his defense at trial. As to the Appellant’s
claim that the State was required to disclose CI-4’s identity because CI-4 gave law
enforcement exculpatory information, the affidavit in support of the wiretap provided that
in August 2014, CI-4 “was instructed to enter the Church Street New and Used Tires on
two occasions and to attempt to initiate conversation about narcotics. On neither instance,
was [CI-4] able to engage any of the individuals in conversation concerning narcotics.”
However, nothing indicates that CI-4 spoke with the Appellant or that the Appellant was
even present at the tire shop on those two occasions. Therefore, CI-4’s information was
not exculpatory. Accordingly, we conclude that the trial court did not abuse its discretion
by denying the Appellant’s motion to compel the State to reveal the identities of the CIs.

                                     D. Prior Bad Act
                                            - 38 -
        The Appellant claims that the trial court erred by admitting a witness’s testimony
about a prior bad act and by not declaring a mistrial following the testimony. The State
claims that the trial court did not err and correctly denied the Appellant’s motion for a
mistrial. We conclude that the trial court erred but that the error was harmless and that the
trial court properly denied the Appellant’s request for a mistrial.

       During Latrisha Chapman’s testimony, the State questioned her about a pretrial
affidavit she signed and asked if she ever tried to convince the Appellant to stop selling
drugs. Chapman answered, “Oh, yeah. This is not my first rodeo with Eric.” Defense
counsel objected, asked to approach the bench, and stated that “we are getting
danger[ously] close to some bad character evidence.” The trial court warned the State not
to “get into” any prior bad acts, and the State agreed. Later during Chapman’s testimony,
she stated that the Appellant was not making a lot of money at his tire shop and that she
eventually “realized what was going on.” The State asked her, “And what was that?”
Chapman answered, “Eric was back selling drugs.” Defense counsel objected, asked to
approach the bench, and moved for a mistrial because Chapman’s testimony was evidence
of a prior bad act. The State requested to “get this situation fixed,” and the trial court
responded, “I’ll give you a shot.” The trial court denied the motion for a mistrial, and the
following exchange occurred:

             Q. By [the State]: Let’s try it this way, Ms. Chapman, okay. Do you
       have your affidavit there in front of you?

              A. Yes.

              Q. Okay. Paragraph 12?

              A. Yes.

              Q. Do you see on this last page above your signature?

              A. Yes.

              Q. Okay. It says, Chapman was aware that Patton has made
       essentially no money at his tire shop. And she believed that Patton was
       making money dealing drugs.

              A. Yes.

              Q. Was that true then?
                                           - 39 -
             A. Yes. It’s still true. I’m not saying that he wasn’t dealing drugs.
       I’m saying I didn’t know that he was doing it out of his shop.

              Q. Okay. But that’s what you figured out later?

              A. Yes.

       The Appellant claims that the trial court erred by not granting a mistrial because
Chapman’s testimony implied that the Appellant had a history of selling drugs. The
Appellant also claims that because the trial court did not conduct a jury-out hearing
pursuant to Tennessee Rule of Evidence 404(b), we should review this issue de novo. The
State argues the Appellant has waived this issue for failing to provide any legal authority
or argument in his brief and that, waiver notwithstanding, Chapman’s testimony was not
evidence of a prior bad act “but an isolated and spontaneous statement about the
defendant’s source of income.” The State also argues that Chapman’s comment “was not
a prior bad act suggesting a history of drug dealing but an attempt to answer the State’s
question about the defendant’s tire shop and its use as a place to maintain the drug
enterprise.”

       Generally, a party may not introduce evidence of an individual’s character or a
particular character trait in order to prove that the individual acted in conformity with that
character or trait at a certain time. Tenn. R. Evid. 404(a). Similarly, evidence “of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order to show
action in conformity with the character trait.” Tenn. R. Evid. 404(b). Such evidence may
be admitted for other purposes, though, if relevant to some matter actually at issue in the
case and if its probative value is not outweighed by the danger of its prejudicial effect.
Tenn. R. Evid. 404(b); State v. Wyrick, 62 S.W.3d 751, 771 (Tenn. Crim. App. 2001).
Issues to which such evidence may be relevant include identity, motive, common scheme
or plan, intent, or the rebuttal of accident or mistake defenses. Tenn. R. Evid. 404(b),
Advisory Comm’n Cmts. Before the trial court may permit evidence of a prior crime,
wrong, or act, the following procedures must be met:

             (1) The court upon request must hold a hearing outside the jury’s
       presence;

             (2) The court must determine that a material issue exists other than
       conduct conforming with a character trait and must upon request state on the
       record the material issue, the ruling and the reasons for admitting the
       evidence;

                                            - 40 -
              (3) The court must find proof of the other crime, wrong, or act to be
       clear and convincing; and

             (4) The court must exclude the evidence if its probative value is
       outweighed by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). Provided that the trial court has complied with these procedures,
this court will not overturn the trial court’s decision to admit or exclude evidence under
Rule 404(b) absent an abuse of discretion. State v. DuBose, 953 S.W.2d 649, 652 (Tenn.
1997).

        A mistrial should be declared in criminal cases only in the event that a manifest
necessity requires such action. State v. Millbrooks, 819 S.W.2d 441, 443 (Tenn. Crim.
App. 1991). In other words, a mistrial is an appropriate remedy when a trial cannot
continue or a miscarriage of justice would result if it did. State v. McPherson, 882 S.W.2d
365, 370 (Tenn. Crim. App. 1994). The decision to grant a mistrial lies within the sound
discretion of the trial court, and this court will not interfere with the exercise of that
discretion absent clear abuse appearing on the face of the record. See State v. Hall, 976
S.W.2d 121, 147 (Tenn. 1998) (citing State v. Adkins, 786 S.W.2d 642, 644 (Tenn. 1990)).
Moreover, the burden of establishing the necessity for mistrial lies with the party seeking
it. State v. Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App. 1996).

       In determining whether a mistrial is necessary after a witness has testified about a
defendant’s prior bad act, this court has considered these non-exclusive factors: “(1)
whether the improper testimony resulted from questioning by the State, rather than having
been a gratuitous declaration; (2) the relative strength or weakness of the State’s proof; and
(3) whether the trial court promptly gave a curative instruction.” State v. Bennie Nelson
Thomas, Jr., No. W2004-00498-CCA-R3-CD, 2004 WL 2439405, at *5 (Tenn. Crim. App.
at Jackson, Nov. 1, 2004) (quoting State v. Paul Hayes, No. W2001-02637-CCA-R3-CD,
2002 WL 31746693, at *4 (Tenn. Crim. App. at Jackson, Dec. 6, 2002)).

       Turning to the instant case, the Appellant has provided very little legal authority or
argument regarding Tennessee Rule of Evidence 404(b) or a mistrial. Accordingly, he has
risked waiving this issue. See Tenn. Ct. Crim. App. R. 10(b). Moreover, the Appellant
cannot complain about the trial court’s failure to hold a jury-out hearing pursuant to
Tennessee Rule of Evidence 404(b) because he did not request such a hearing. See Tenn.
R. App. P. 36(a).

       That said, Chapman’s comment was improper because the jury could have
construed it as a prior bad act by the Appellant. Therefore, the trial court should have
instructed the jury to disregard it. However, nothing indicates that the State was aware that
                                            - 41 -
Chapman was going to say the Appellant was “back” to selling drugs. Additionally, her
statement was brief, and the State’s case against the Appellant was particularly strong.
Thus, we conclude that the trial court’s error was harmless and that the trial court did not
abuse its discretion by denying the Appellant’s request for a mistrial. See Tenn. R. App.
P. 36(b).

                                           E. Jury Instruction

        The Appellant claims that the trial court gave an erroneous jury instruction
regarding the credibility of the State’s witnesses. The State argues that the trial court did
not err. We agree with the State.

        During the final jury charge, the trial court instructed the jurors as follows:

                You are exclusive judges of the credibility of the witnesses and the
        weight to be given to their testimony. If there are conflicts in the testimony
        of different witnesses, you must reconcile them if you can without hastily or
        rashly concluding that any witness has sworn falsely. For the law presumes
        that all witnesses are truthful.

                In forming your opinion as to the credibility of a witness, you may
        look to the proof, if any, of his or her general character, the evidence, if any,
        of the witnesses’ reputation for truth and veracity, the intelligence and
        respectability of the witness, his or her interest or lack of interest in the
        outcome of the trial, his or her feelings, his or her apparent fairness or bias,
        his or her means of knowledge, the reasonableness of his or her statement,
        his or her appearance and demeanor while testifying, his or her contradictory
        statement as to material matters, if any are shown, and all of the evidence in
        the case tending to corroborate or contradict him or her.

The Appellant takes issue with the first paragraph of the instruction, asserting that the trial
court misstated the law by telling the jurors that the State’s witnesses were presumed
truthful.6



        6
           As noted by the Appellant and the State, the Appellant did not object to the jury instructions at
trial but raised this issue in his motion for new trial. Therefore, because the issue involves an erroneous or
inaccurate jury charge, as opposed to an incomplete jury charge, he has preserved the issue. State v.
Faulkner, 154 S.W.3d 48, 58 (Tenn. 2005); see Tenn. R. Crim. P. 30(b) (providing that counsel’s failure to
object to a jury instruction “does not prejudice the right of a party to assign the basis of the objection as
error in a motion for a new trial”).
                                                   - 42 -
        “It is well-settled that a defendant has a constitutional right to a complete and correct
charge of the law, so that each issue of fact raised by the evidence will be submitted to the
jury on proper instructions.” Dorantes, 331 S.W.3d at 390. This court “must review the
entire [jury] charge and only invalidate it if, when read as a whole, it fails to fairly submit
the legal issues or misleads the jury as to the applicable law.” State v. Forbes, 918 S.W.2d
431, 447 (Tenn. Crim. App. 1995). A charge resulting in prejudicial error is one that fails
to submit the legal issues to the jury fairly or misleads the jury about the applicable law.
State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997). “Whether jury instructions are
sufficient is a question of law appellate courts review de novo with no presumption of
correctness.” State v. Clark, 452 S.W.3d 268, 295 (Tenn. 2014).

       The instruction about which the Appellant complains is a pattern jury instruction.
See T.P.I.-Crim. 42.04. However, pattern jury instructions are suggestions, not controlling
authority. State v. Hodges, 944 S.W.2d 346, 354 (Tenn. 1997).

       In Cupp v. Naughten, 414 U.S. 141, 149 (1973), the United States Supreme Court
held that an instruction regarding the presumption of truthfulness does not violate the Due
Process Clause of the Fourteenth Amendment when the jury was “specifically instructed
to consider the manner of the witness, the nature of the testimony, and any other matter
relating to the witness’ possible motivation to speak falsely” and when the jury was
“charged fully and explicitly about the presumption of innocence and the State’s duty to
prove guilt beyond a reasonable doubt.” Relying on Cupp, this court has held that a
presumption-of-truthfulness instruction is not unconstitutional. Lundy v. State, 752
S.W.2d 98, 103 (Tenn. Crim. App. 1987); State v. Glebock, 616 S.W.2d 897, 906 (Tenn.
Crim. App. 1981).

        Despite those cases, the Appellant claims that in State v. Morgan Nyle Janyja, No.
M2017-01835-CCA-R3-CD, 2018 WL 2304279 (Tenn. Crim. App. at Nashville, May 21,
2018), this court “rejected any notion that witnesses are presumed truthful, instead holding
that the trier of fact must simply decide whether to believe each witness.” The State asserts
that the Appellant’s reliance on Morgan Nyle Janyja is “wholly misplaced and irrelevant
to this issue.” We agree with the State. Morgan Nyle Janyja was a probation revocation
case in which the defendant, relying on Lundy and Glebock, contended that the testimony
of the defendant and his witness was presumed truthful. No. M2017-01835-CCA-R3-CD,
2018 WL 2304279, at *3. However, as this court stated in Morgan Nyle Janyja, the
defendant’s contention was irrelevant because credibility determinations in probation
revocation cases were made by the trial court, not the jury. Id.

      The Appellant also claims that in cases such as this one, involving accusations by
“compensated co-defendants,” our supreme court has held that due process requires “a
more cautious” jury instruction. Specifically, in State v. Bolden, 979 S.W.2d 587, 590
                                             - 43 -
(Tenn. 1998), our supreme court determined that the following “safeguards” must be
followed prior to admitting testimony obtained through a plea agreement:

       (1) full disclosure of the terms of the agreements struck with the witnesses;
       (2) the opportunity for full cross-examination of those witnesses concerning
       the agreements and the effect of those agreements on the testimony of the
       witnesses; and (3) instructions cautioning the jury to carefully evaluate the
       weight and credibility of the testimony of such witnesses who have been
       induced by agreements with the State to testify against the defendant.

The Appellant alleges that the cautionary instruction in the instant case did not satisfy the
third safeguard because the instruction ordered the jurors to believe the State’s witnesses.
The Appellant claims that in assessing the prejudicial nature of the error, this court also
should consider that the codefendants were required to sign “written scripts” in the form of
written affidavits as part of their plea agreements, noting that Vickie Brown’s “script” was
introduced into evidence even though she testified that it was not true, and that the entire
plea agreement of each witness was not introduced into the record.

       In Bolden, the defendant and his codefendant were charged with first premeditated
degree murder. 979 S.W.2d at 589. The codefendant entered into an agreement with the
State in which he agreed to testify truthfully against the defendant in exchange for a plea
to second degree murder and a twenty-five-year sentence. Id. However, at trial, the
codefendant claimed that he did not remember what happened on the night of the murder.
Id. During a recess, the State entered into a second agreement with the codefendant in
which he agreed to testify against the defendant in exchange for a plea to second degree
murder and a fifteen- to twenty-five-year sentence. Id. The defendant, whom the jury
convicted of second degree murder, argued on direct appeal of his conviction that he was
denied his right to due process and a fair trial because the agreement required that the
codefendant testify to specific acts. Id. at 590. Our supreme court disagreed, holding that
nothing indicated the codefendant was required to give false testimony or testify according
to a particular script. Id. at 592. The supreme court also noted that the “essential
safeguards” were followed in that the jury and the defendant were informed of the
agreement, the defendant conducted a full and vigorous cross-examination of the
codefendant, and “the jury was instructed that its function was to weigh the testimony and
determine the credibility of the witness.” Id. at 592-93.

       Here, the trial court instructed the jury that “[y]ou are the exclusive judges of the
credibility of the witnesses and the weight to be given to their testimony.” See id. at 591.
Furthermore, the trial court instructed the jury to reconcile conflicts in the testimony of the
witnesses “if you can without hastily or rashly concluding that any witness has sworn
falsely.” The trial court did not instruct the jurors to believe the State’s witnesses and even
                                            - 44 -
listed numerous factors for the jury to consider in determining the credibility of a witness,
including the witness’s “apparent fairness or bias.” Finally, the trial court specifically
instructed the jury that Latrisha Chapman, Wayne LeBlanc, Christina LeBlanc, Kimberly
Jordan, Lakeisha Smith, Crystal Hill, and Vickie Brown were accomplices and that the
jurors had to find that their testimony had been sufficient corroborated in order to convict
the Appellant. Therefore, we conclude that the trial court did not err by instructing the jury
that the State’s witnesses were presumed truthful and that the jury instructions did not
violate the third safeguard in Bolden.

        As to the Appellant’s claim that the codefendants testified according to written
scripts, the jury was advised that the codefendants had given sworn statements as part of
their plea agreements, and nothing indicates that their testimony was scripted by those
statements. In fact, Brown’s testimony was inconsistent with her sworn statement, which
was the basis for the State’s being allowed to introduce the prior statement into evidence.
There also is no indication that any of the plea agreements required false or perjured
testimony. See id. at 592. The State divulged the terms of each codefendant’s plea
agreement to the jury, and the Appellant vigorously questioned the codefendants about the
terms of their plea agreements. Therefore, we conclude that the Appellant is not entitled
to relief.

                         F. Suppression of Exculpatory Evidence

        The Appellant claims that the State suppressed exculpatory evidence of a “corrupt
cop,” who was one of the lead investigators in this case. The State argues that the Appellant
has failed to show that the State suppressed exculpatory evidence. We agree with the State.

         On cross-examination by defense counsel, Agent Noel and Lieutenant Goney
acknowledged that Lieutenant Jason Mathis, a former police officer who had worked on
the Appellant’s case, was being criminally investigated by the TBI. At the hearing on the
Appellant’s motion for new trial, defense counsel introduced documents into evidence,
showing that on November 6, 2018, which was the second day of the Appellant’s five-day
trial, the Rutherford County Grand Jury indicted Mathis for theft of property valued $2,500
or more but less than $10,000 and official misconduct. On August 16, 2019, Mathis pled
guilty to the theft charge, a Class D felony. The trial court granted judicial diversion and
placed him on unsupervised probation for two years. Defense counsel advised the trial
court at the hearing on the motion for new trial that he did not know “exactly” the facts
related to Mathis’s conviction but that “[m]y understanding is he stole a vehicle or
something that had been forfeited in the drug war.” Defense counsel then asserted that the
State knew about Mathis’s pending indictment at the time of the Appellant’s trial, that the
Appellant had wanted to argue at trial that he was being “framed,” and that the State’s
withholding information about Mathis’s criminal charges was a Brady violation.
                                            - 45 -
       In Brady v. Maryland, 373 U.S. 83, 87 (1963), the United States Supreme Court
held that the State has a constitutional duty to furnish the defendant with exculpatory
evidence pertaining to the defendant’s guilt or innocence or to the potential punishment
faced by the defendant. Specifically, “the suppression by the prosecution of evidence
favorable to an accused upon request violates due process where the evidence is material
either to guilt or to punishment, irrespective of the good faith or bad faith of the
prosecution.” Id. The State’s duty to disclose exculpatory evidence extends to evidence
which may be used by the accused for impeachment purposes. Giglio v. United States, 405
U.S. 150, 154-55 (1972).

        In order to prove that a violation exists, a defendant must show that (1) he requested
the information (unless the evidence is obviously exculpatory, in which case the State is
obligated to release such evidence regardless of whether or not it was requested); (2) the
State suppressed the information; (3) the information was favorable to the defendant; and
(4) the information was material. State v. Edgin, 902 S.W.2d 387, 390 (Tenn. 1995).
Evidence is favorable if it “‘provides some significant aid to the defendant’s case, whether
it furnishes corroboration of the defendant’s story, calls into question a material, although
not indispensable, element of the prosecution’s version of the events, or challenges the
credibility of a key prosecution witness.’” Johnson v. State, 38 S.W.3d 52, 56-57 (Tenn.
2001) (quoting Commonwealth v. Ellison, 379 N.E.2d 560, 571 (Mass. 1978)). The State’s
duty to disclose extends to all favorable evidence regardless of whether the evidence is
admissible at trial. Brady, 373 U.S. at 87. Brady applies to both evidence in the
prosecution’s file and “any favorable evidence known to the others acting on the
government’s behalf in the case, including the police.” State v. Jackson, 444 S.W.3d 554,
594 (Tenn. 2014) (internal citations and quotation marks omitted). The State’s duty to
disclose does not extend to information the defendant already possesses or is able to obtain
or to information not in the possession of the prosecution or another governmental agency.
State v. Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App. 1992).

       Generally, “[e]vidence is deemed to be material when ‘there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the proceeding
would have been different.’” Johnson, 38 S.W.3d at 58 (quoting Edgin, 902 S.W.2d at
390). “The question is not whether the defendant would more likely than not have received
a different verdict with the evidence, but whether in its absence he received a fair trial,
understood as a trial resulting in a verdict worthy of confidence.” Kyles v. Whitley, 514
U.S. 419, 434 (1995). Accordingly, a “reasonable probability” of a different result is
established when “the government’s evidentiary suppression ‘undermines confidence in
the outcome of the trial.’” Id. (quoting Bagley, 473 U.S. at 678). Materiality requires a
“showing that the favorable evidence could reasonably be taken to put the whole case in
such a different light as to undermine confidence in the verdict.” Id. at 435. In determining
                                            - 46 -
whether the evidence is material, the suppressed evidence must be “considered collectively,
not item by item.” Id. at 436. The appellant bears the burden of proving a Brady violation
by a preponderance of the evidence. Edgin, 902 S.W.2d at 390.

        The State contends that the Appellant is not entitled to relief because he has failed
to show that the information about Lieutenant Mathis was “obviously exculpatory,” that
the State suppressed the information, and that the information was favorable and material.
We agree with the State. Lieutenant Mathis was just one of five officers who participated
in the execution of the search warrant at the apartment of Juan Kuilan and Kimberly Jordan.
Although Lieutenant Mathis found incriminating evidence related to the heroin conspiracy
during the search, he did not participate in any of the other searches, including the search
of Brown’s apartment in which heroin was discovered in the Appellant’s jacket pocket and
a large amount of cash was found on the Appellant’s person. Defense counsel did not call
Lieutenant Mathis to testify at the hearing on the motion for new trial, so we do not know
the underlying facts that resulted in his charges and conviction. However, even if he were
under criminal investigation and ultimately convicted of theft for stealing a car forfeited in
another drug case, we do not think those facts exculpated the Appellant from the instant
offenses. Moreover, Lieutenant Mathis did not testify at the Appellant’s trial; therefore,
the information at issue could not be used to impeach him.

       Agent Noel and Lieutenant Goney acknowledged on cross-examination by the
Appellant that Lieutenant Mathis was being criminally investigated by the TBI. Seven
accomplices testified as to the Appellant’s involvement and leadership in the conspiracy.
As stated previously, the State’s proof against the Appellant was particularly strong, and
we do not think the undisclosed information would have put the whole case in such a
different light as to undermine confidence in the verdict. Accordingly, we conclude that
the Appellant is not entitled to relief under Brady.

                                   G. Cumulative Error

     The Appellant contends that he is entitled to relief under cumulative error.
However, we find no merit to this claim.

                                      III. Conclusion

       Based upon the oral arguments, the record, and the parties’ briefs, we find no
reversible error and affirm the judgments of the trial court.

                                                     _____________________________
                                                     NORMA MCGEE OGLE, JUDGE

                                            - 47 -